 


AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT AND WAIVER AND AMENDMENT NUMBER THREE
TO SECURITY AGREEMENT
 
This AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT AND WAIVER AND AMENDMENT NUMBER
THREE TO SECURITY AGREEMENT (this “Amendment”), dated as of January 31, 2011, is
entered into by and among POWERWAVE TECHNOLOGIES, INC., a Delaware corporation
(“Borrower”), the lenders identified on the signature pages hereof (such
lenders, and the other lenders party to the below defined Credit Agreement,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company
(formerly known as Wells Fargo Foothill, LLC), as the arranger and
administrative agent for the Lender Group (“Agent”), and in light of the
following:
 
W I T N E S S E T H
 
WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit
Agreement, dated as of April 3, 2009 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, Borrower and Agent are parties to that certain Security Agreement,
dated as of April 3, 2009 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Security Agreement”);
 
WHEREAS, Borrower has informed Agent that the following Events of Default have
occurred and are continuing (collectively, the “Designated Events of Default”):
 
(a)           Borrower failed to provide Agent with a copy of the Powerwave
Technologies 2010 Omnibus Incentive Plan a Material Contract, within the time
period required pursuant to Section 5.14 of the Credit Agreement,
 
(b)           Borrower failed to notify Agent within the time period required
under Section 6 of the Security Agreement of its application for and/or
registration of certain of the Patents (as defined in the Security Agreement) or
applications identified in Schedule 4.13 attached in Exhibit C hereto,
 
(c)           Borrower failed deliver to Agent within the time period required
in the Security Agreement a duly executed Pledged Interests Addendum (as defined
in the Security Agreement) with respect to the shares it acquired of Powerwave
UK, Ltd. after the Closing Date, and
 
(d)           Borrower and its Subsidiaries kept Inventory and Equipment prior
to the date hereof at the addresses listed in Schedule 4.25 attached in Exhibit
C hereto, which addresses are not listed on Schedule 4.25 of the Credit
Agreement, in violation of Section 5.15 of the Credit Agreement.
 
WHEREAS, Borrower has requested that Agent and the Lenders waive the Designated
Events of Default;
 
WHEREAS, Borrower has requested that Agent and Lenders make certain amendments
to the Credit Agreement and the Security Agreement; and
 
WHEREAS, upon the terms and conditions set forth herein, the parties hereby
agree to amend the Credit Agreement and Security Agreement as follows.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. Defined Terms.  Capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement, as amended hereby.
 
 
 

--------------------------------------------------------------------------------

 
2. Amendments to Credit Agreement.
 
(a) Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating, or adding (as applicable) the following definitions in the
appropriate alphabetical order:
 
““Alcatel Percentage” means 20%.”
 
““Approved Currency” means Euros, Pounds and any other currency acceptable to
and approved in writing by Issuing Lender and Agent in each of their sole and
absolute discretion from time to time.”
 
““Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or (g)
transactions under Hedge Agreements.”
 
““Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Borrower
or its Subsidiaries.”
 
““Bank Product Provider” means Wells Fargo or any of its Affiliates (including
WFF).”
 
““Bank Product Reserve” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Borrower and its Subsidiaries in respect of Bank
Product Obligations) in respect of Bank Products then provided or outstanding.”
 
““Base LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P’s
(the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.”
 
““Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate” with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate, and (c) the Base LIBOR Rate (for an
interest period of 1 month, which shall be determined on a daily basis).”
 
““Base Rate Margin” means, as of any date of determination, the applicable
margin set forth in the following table that corresponds to the Average
Availability of Borrower for the most recent fiscal quarter as calculated by
Agent; provided, however, that any time an Event of Default has occurred and is
continuing, the Base Rate Margin shall be set at the margin in the row styled
“Level III”:
 
Level
Average Availability
Base Rate Margin
I
> $33,335,000
2.00 percentage points
II
< $33,335,000 but > $16,665,000
2.25 percentage points
III
< $16,665,000
2.50 percentage points



The Base Rate Margin shall be calculated as of the end of each fiscal quarter
and, except as set forth in the foregoing proviso, shall be re-determined
quarterly on the first day of each quarter.”
 
 
2

--------------------------------------------------------------------------------

 
““Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.”
 
““Commencement Date” has the meaning specified therefor in the definition of
Financial Covenant Period.”
 
““Convertible Notes Redemption” means the optional redemption of the 1.875%
Convertible Notes or the 3.875% Convertible Notes by Borrower so long as:  (a)
such redemption is permitted by applicable law and the 1.875% Convertible Notes
Indenture or the 3.875% Convertible Notes Indenture (as applicable), (b) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (c) both before and after giving effect to such
redemption, Domestic Liquidity is greater than or equal to $15,000,000 (of which
there must be Availability of at least $10,000,000).”
 
““Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified the Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement, (e)
otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.”
 
““Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).”
 
““Designated Senior Indebtedness” has the meaning specified therefor in (a) the
1.875% Convertible Notes Indenture, (b) the 3.875% Convertible Notes Indenture,
and (c) each Permitted Convertible Notes Refinancing Indenture.”
 
““Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in Dollars based on the Exchange
Rate in effect on the Business Day of determination.”
 
““Domestic Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit that are payable
in Dollars.”
 
““Domestic Liquidity” means the sum of (a) Availability plus (b) Qualified
Cash.”
 
““Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.”
 
““Exchange Rate” means, on any day with respect to any currency, the rate at
which such currency may be exchanged into any other currency (including
Dollars), as published in The Wall Street Journal (Eastern Edition) on such day
for such currency.  In the event that such rate does not appear on The Wall
Street Journal (Eastern Edition), the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed by the Agent and the Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of Wells Fargo in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 a.m., local time, on such date for the purchase of the relevant
currency for delivery two Business Days later.”
 
 
3

--------------------------------------------------------------------------------

 
““Financial Covenant Period” means a period which shall commence on any date
(the “Commencement Date”) on which Availability is less than $15,000,000 and
shall continue until the later of:
 
(a) the date that is the last day of the second full fiscal quarter after the
Commencement Date, and
 
(b) the last day of the fiscal quarter in which Average Availability for a
period of 90 consecutive days after the Commencement Date is greater than or
equal to $15,000,000.”
 
““Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, and (c) all federal, state, and
local income taxes accrued during such period.”
 
““Fixed Charge Coverage Ratio” means, with respect to Borrower and its
Subsidiaries for any period, the ratio of (i) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period, to (ii) Fixed Charges for such period.”
 
““Foreign Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit that are payable
in a currency other than Dollars, calculated as if such Letters of Credit are
payable in Dollars based on the Exchange Rate as of such date of determination.”
 
““Hedge Agreement” means any and all agreements or documents, including any
“swap agreement” as that term is defined in Section 101(53B)(A) of the
Bankruptcy Code, now existing or hereafter entered into by Borrower or any of
its Subsidiaries that provide for an interest rate, credit, commodity or equity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging Borrower’s
or any of its Subsidiaries’ exposure to fluctuations in interest or exchange
rates, loan, credit exchange, security, or currency valuations or commodity
prices.”
 
““Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.”
 
““Hedge Provider” means Wells Fargo or any of its Affiliates.”
 
““Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.”
 
““Issuing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit or
Reimbursement Undertakings pursuant to Section 2.11 of the Agreement and the
Issuing Lender shall be a Lender.”
 
““Letter of Credit” means a letter of credit issued by Issuing Lender or a
letter of credit issued by Underlying Issuer, as the context requires.”
 
““Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Commitment in an amount equal to the sum of 105% of the then existing Domestic
Letter of Credit Usage plus 115% of the Dollar Equivalent of the then existing
Foreign Letter of Credit Usage, (b) causing the Letters of Credit to be returned
to the Issuing Lender, or (c) providing Agent with a standby letter of credit,
in form and substance reasonably satisfactory to Agent, from a commercial bank
acceptable to the Agent (in its sole discretion) in an amount equal to the sum
of 105% of the then existing Domestic Letter of Credit Usage plus 115% of the
Dollar Equivalent of the then existing Foreign Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).”
 
 
4

--------------------------------------------------------------------------------

 
““Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.”
 
““LIBOR Rate Margin” means, as of any date of determination, the applicable
margin set forth in the following table that corresponds to the Average
Availability of Borrower for the most recent fiscal quarter as calculated by
Agent; provided, however, that any time an Event of Default has occurred and is
continuing, the LIBOR Rate Margin shall be set at the margin in the row styled
“Level III”:
 
Level
Average Availability
LIBOR Rate Margin
I
> $33,335,000
2.75 percentage points
II
< $33,335,000 but > $16,665,000
3.00 percentage points
III
< $16,665,000
3.25 percentage points



The LIBOR Rate Margin shall be calculated as of the end of each fiscal quarter
and, except as set forth in the foregoing proviso, shall be re-determined
quarterly on the first day of each quarter.”
 
““Loan Documents” means the Agreement, the Account Charge Agreement, the Bank
Product Agreements, any Borrowing Base Certificate, the Controlled Account
Agreements, the Control Agreements, the Copyright Security Agreement, the Fee
Letter, the Flow of Funds Agreement, any Guaranty, any intercompany
subordination agreement, the Letters of Credit, the Mortgages, the Patent
Security Agreement, the Security Agreement, the Trademark Security Agreement,
any note or notes executed by Borrower in connection with the Agreement and
payable to a member of the Lender Group, any letter of credit application
entered into by Borrower in connection with the Agreement, and any other
agreement entered into, now or in the future, by  Borrower or any of its
Subsidiaries and the Lender Group in connection with the Agreement.”
 
““Maturity Date” means August 15, 2014.”
 
““Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement or indemnification
obligations with respect to Reimbursement Undertakings or with respect to
Letters of Credit (irrespective of whether contingent), premiums, liabilities
(including all amounts charged to the Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by Borrower
or any other Loan Party to an Underlying Issuer now or hereafter arising from or
in respect of an Underlying Letter of Credit, and (c) all Bank Product
Obligations.  Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.”
 
““Permitted Intercompany Advances” means loans made by Borrower to any of its
Subsidiaries in the ordinary course of business for purposes of funding such
Subsidiaries’ operating expenses so long as (i) no Event of Default has occurred
and is continuing or would result therefrom, and (ii) both before and
immediately after giving effect to such loan, Borrower has Domestic Liquidity of
greater than or equal to $15,000,000 (of which there must be Availability of at
least $10,000,000).”
 
““Permitted Preferred Stock” means and refers to any Preferred Stock that is not
Prohibited Preferred Stock that is issued by Borrower and the proceeds of which
are used solely to repurchase or redeem the 1.875% Convertible Notes or the
3.875% Convertible Notes in connection with a transaction that is permitted
under the Agreement.”
 
 
5

--------------------------------------------------------------------------------

 
““Pounds” means pounds sterling, the single currency of the United Kingdom.”
 
““Pro Rata Share” means, as of any date of determination:
 
(a)           with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Commitment, by (z)
the aggregate Commitments of all Lenders, and (ii) from and after the time that
the Commitments have been terminated or reduced to zero, the percentage obtained
by dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances,
 
(b)           with respect to a Lender’s obligation to participate in Letters of
Credit and Reimbursement Undertakings, to reimburse the Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Commitment, by (z) the aggregate Commitments of all
Lenders, and (ii) from and after the time that the Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (y) the
outstanding principal amount of such Lender’s Advances by (z) the outstanding
principal amount of all Advances; provided, however, that if all of the Advances
have been repaid in full and Letters of Credit remain outstanding, Pro Rata
Share under this clause shall be determined based upon subclause (i) of this
clause as if the Commitments had not been terminated or reduced to zero and
based upon the Commitments as they existed immediately prior to their
termination or reduction to zero, and
 
(c)           with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7 of the
Agreement), (i) prior to the Commitments being terminated or reduced to zero,
the percentage obtained by dividing (y) such Lender’s Commitment, by (z) the
aggregate amount of Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender’s
Advances, by (z) the outstanding principal amount of all Advances; provided,
however, that if all of the Advances have been repaid in full and Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
based upon subclause (i) of this clause as if the Commitments had not been
terminated or reduced to zero and based upon the Commitments as they existed
immediately prior to their termination or reduction to zero.”
 
““Reimbursement Undertaking” has the meaning specified therefor in Section
2.11(a) of the Agreement.”
 
““Underlying Issuer” means Wells Fargo or one of its Affiliates.”
 
““Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.”
 
““WFF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company (formerly known as Wells Fargo Foothill, LLC, a Delaware limited
liability company).”
 
(b) Schedule 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “1.875% Convertible Senior Subordinated Notes”, “1.875%
Convertible Senior Subordinated Notes Indenture”, “L/C”, “L/C Disbursement”,
“L/C Undertaking”, “Margin”, and “Risk Participation Liability” in their
entirety.
 
(c) The definition of “Eligible Accounts” appearing on Schedule 1.1 to the
Credit Agreement is hereby amended by amending and restating clauses (i) through
(r) and adding new clauses (s) and (t) in their entirety as follows:
 
 
6

--------------------------------------------------------------------------------

 
“(i)           Accounts with respect to an Account Debtor (other than Team
Alliance, Samsung, Nokia, Alcatel, or Ericsson) and its Affiliates whose total
obligations owing to Borrower exceed 10% (such percentage, as applied to a
particular Account Debtor and its Affiliates, being subject to reduction by
Agent in its Permitted Discretion if the creditworthiness of such Account Debtor
or its Affiliates deteriorates) of the obligations in respect of all Eligible
Accounts and Eligible Foreign Accounts, to the extent of the obligations owing
by such Account Debtor and its Affiliates in excess of such percentage;
provided, however, that, in each case, the amount of Eligible Accounts that are
excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts and Eligible Foreign
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,
 
(j)           Accounts with respect to Nokia to the extent that the obligations
owing by Nokia exceed 40% (such percentage, as applied to Nokia, being subject
to reduction by Agent in its Permitted Discretion if the creditworthiness of
Nokia deteriorates) of the obligations in respect of all Eligible Accounts and
Eligible Foreign Accounts; provided, however, that the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts and Eligible
Foreign Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,
 
(k)           Accounts with respect to Team Alliance to the extent that the
obligations owing by Team Alliance exceed 30% (such percentage, as applied to
Team Alliance, being subject to reduction by Agent in its Permitted Discretion
if the creditworthiness of Team Alliance deteriorates) of the obligations in
respect of all Eligible Accounts and Eligible Foreign Accounts; provided,
however, that the amount of Eligible Accounts that are excluded because they
exceed the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Accounts and Eligible Foreign Accounts prior to giving effect
to any eliminations based upon the foregoing concentration limit,
 
(l) Accounts with respect to Samsung to the extent that the obligations owing by
Samsung exceed 15% (such percentage, as applied to Samsung, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of
Samsung deteriorates) of the obligations in respect of all Eligible Accounts and
Eligible Foreign Accounts; provided, however, that the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts and Eligible
Foreign Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,
 
(m)           Accounts with respect to Alcatel to the extent that the
obligations owing by Alcatel exceed the Alcatel Percentage (such percentage, as
applied to Alcatel, being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of Alcatel deteriorates) of the obligations
in respect of all Eligible Accounts and Eligible Foreign Accounts; provided,
however, that the amount of Eligible Accounts that are excluded because they
exceed the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Accounts and Eligible Foreign Accounts prior to giving effect
to any eliminations based upon the foregoing concentration limit,
 
(n)           Accounts with respect to Ericsson to the extent that the
obligations owing by Ericsson exceed 20% (such percentage, as applied to
Ericsson, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of Ericsson deteriorates) of the obligations in respect of all
Eligible Accounts and Eligible Foreign Accounts; provided, however, that the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts and Eligible Foreign Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,
 
(o)           Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,
 
(p)           Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,
 
(q)           Accounts that are not subject to a valid and perfected first
priority Agent’s Lien,
 
(r)           Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,
 
 
7

--------------------------------------------------------------------------------

 
(s)           Accounts with respect to which the Account Debtor (or its
Affiliates) is a Sanctioned Person or Sanctioned Entity, or
 
(t)           Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Borrower of the subject contract for goods or services.”
 
(d) The definition of “Permitted Convertible Notes Refinancing” appearing on
Schedule 1.1 to the Credit Agreement is hereby amended by amending and restating
clause (c)(iii) thereof in its entirety as follows:
 
“(iii) [intentionally omitted],”
 
(e) The definition of “Permitted Investments” appearing on Schedule 1.1 to the
Credit Agreement is hereby amended by (i) deleting the word “and” appearing at
the end of clause (j), (ii) relettering clause (k) as clause (l), and (iii)
inserting the following new clause (k) immediately after clause (j):
 
“(k) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (h) of
the definition of Permitted Indebtedness, and”.
 
(f) The sixth sentence of Section 1.4 of the Credit Agreement is hereby amended
by amending and restating such sentence in its entirety as follows:
 
“Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
full in cash or immediately available funds (or, (a) in the case of contingent
reimbursement obligations with respect to Letters of Credit, providing Letter of
Credit Collateralization, and (b) in the case of obligations with respect to
Bank Products, providing Bank Product Collateralization) of all of the
Obligations other than (i) unasserted contingent indemnification Obligations,
and (ii) any Bank Product Obligations that, at such time, are allowed by the
applicable Bank Product Provider to remain outstanding without being required to
be repaid or cash collateralized.”
 
(g) Section 1 of the Credit Agreement is hereby amended by adding a new Section
1.6 immediately after Section 1.5 as follows:
 
“1.6           Exchange Rates.
 
(a)           The Agent shall determine the Dollar Equivalent of any Letter of
Credit denominated in an Approved Currency as of (i) a date on or about the date
on which the applicable Issuing Lender receives a request from Borrower for the
issuance of such Letter of Credit, (ii) each subsequent date on which such
Letter of Credit shall be renewed or extended or the stated amount of such
Letter of Credit shall be increased, and (iii) at such other times as may be
determined by Agent, in each case using the Exchange Rate for such Approved
Currency in relation to Dollars in effect on the date of determination.
 
(b)           Each amount determined pursuant to clause (a) of this Section
shall be the Dollar Equivalent of the applicable Letter of Credit until the next
required calculation thereof pursuant to the preceding sentences of this Section
1.6.  Upon the request of Borrower, Agent shall notify Borrower and the
applicable Lenders of each calculation of the Dollar Equivalent of each Letter
of Credit denominated an Approved Currency.
 
(c)           Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Approved Currency, such amount shall be the Dollar
Equivalent of such Approved Currency amount (rounded to the nearest unit of the
Approved Currency, with 0.5 of a unit being rounded upward).”
 
(h) Section 2.3(b) of the Credit Agreement is hereby amended by inserting the
following sentence as the second sentence of such section:
 
 
8

--------------------------------------------------------------------------------

 
“Anything contained herein to the contrary notwithstanding, the Swing Lender
may, but shall not be obligated to, make Swing Loans at any time that one or
more of the Lenders is a Defaulting Lender.”
 
(i) Section 2.3(c) of the Credit Agreement is hereby amended by deleting
subsection (iii) in its entirety.
 
(j) The last sentence of Section 2.3(d)(ii) of the Credit Agreement is hereby
amended by amending and restating such sentence in its entirety as follows:
 
“Each Lender with a Commitment shall be obligated to settle with Agent as
provided in Section 2.3(e) or Section 2.3(g), as applicable, for the amount of
such Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported
to such Lender, any intentional Overadvances made as permitted under this
Section 2.3(d)(ii), and any Overadvances resulting from the charging to the Loan
Account of interest, fees, or Lender Group Expenses.”
 
(k) The third sentence of Section 2.3(e)(i) of the Credit Agreement is hereby
amended by amending and restating such sentence in its entirety as follows:
 
“Subject to the terms and conditions contained herein (including Section
2.3(g)):  (y) if the amount of the Advances (including Swing Loans and
Protective Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if the amount of the
Advances (including Swing Loans and Protective Advances) made by a Lender is
less than such Lender’s Pro Rata Share of the Advances (including Swing Loans
and Protective Advances) as of a Settlement Date, such Lender shall no later
than 12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Advances (including Swing Loans and Protective Advances).”
 
(l) The third sentence of Section 2.3(e)(iii) of the Credit Agreement is hereby
amended by amending and restating such sentence in its entirety as follows:
 
“If, as of any Settlement Date, Collections or payments of  Borrower or its
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Advances other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders (other
than a Defaulting Lender if Agent has implemented the provisions of Section
2.3(g)), to be applied to the outstanding Advances of such Lenders, an amount
such that each Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Advances.”
 
(m) Section 2.3(e) of the Credit Agreement is hereby amended by inserting the
following new subsection (iv) at the end of such section:
 
“(iv)           Anything in this Section 2.3(e) to the contrary notwithstanding,
in the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in Section
2.3(g).”
 
(n) Section 2.3 of the Credit Agreement is hereby amended by relettering
subsection (g) as subsection (h) and adding the following new subsection (g)
immediately after subsection (f):
 
“(g)           Defaulting Lenders.  Agent shall not be obligated to transfer to
a Defaulting Lender any payments made by Borrower to Agent for the Defaulting
Lender’s benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, repaid by the
Defaulting Lender, (B) second, to the Issuing Lender, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
repaid by the Defaulting Lender, (C) third, to each non-Defaulting Lender
ratably in accordance with their Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of an Advance (or other funding
obligation) was funded by such other non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrower as
if such Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii).  Subject to the foregoing, Agent may hold and,
in its Permitted Discretion, re-lend to Borrower for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero.  The provisions of this Section 2.3(g) shall remain effective with
respect to such Defaulting Lender until the earlier of (y) the date on which the
non-Defaulting Lenders, Agent, and Borrower shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder.  The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrower of its duties and obligations hereunder to Agent or to the Lenders
other than such Defaulting Lender.  Any failure by a Defaulting Lender to fund
amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrower,
at its option, upon written notice to Agent, to arrange for a substitute Lender
to assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of the Letters of Credit); provided, however, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrower’s rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund.  In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.”
 
 
9

--------------------------------------------------------------------------------

 
(o) Section 2.4(b)(ii)(H) of the Credit Agreement is hereby amended by amending
and restating such section in its entirety as follows:
 
“(H)           eighth, ratably (i) to pay the principal of all Swing Loans until
paid in full, (ii) to pay the principal of all Advances until paid in full,
(iii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to the sum of 105% of the then
existing Domestic Letter of Credit Usage plus 115% of the Dollar Equivalent of
the then existing Foreign Letter of Credit Usage (to the extent permitted by
applicable law, such cash collateral shall be applied to the reimbursement of
any Letter of Credit Disbursement as and when such disbursement occurs and, if a
Letter of Credit expires undrawn, the cash collateral held by Agent in respect
of such Letter of Credit shall, to the extent permitted by applicable law, be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof),
and (iv) ratably, to the Bank Product Providers based upon amounts then
certified by the applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Providers on account of Bank Product Obligations,”
 
(p) Section 2.4(b)(ii) is hereby amended by deleting tiers (I) and (J) of such
section and replacing such tiers with the following tiers (I), (J), and (K):
 
“(I)           ninth, to pay any other Obligations other than Obligations owed
to Defaulting Lenders,
 
(J)           tenth, ratably to pay any Obligations owed to Defaulting Lenders;
and
 
(K)           eleventh, to Borrower (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.”
 
(q) The last sentence of Section 2.5 of the Credit Agreement is hereby amended
by amending and restating such sentence in its entirety as follows:
 
“Borrower promises to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars (which, in the case of a reimbursement
obligation (or the Advance that is funded to satisfy such reimbursement
obligation) in respect of any Letter of Credit Disbursement with respect to a
Letter of Credit that is denominated in an Approved Currency, an amount in
Dollars equal to the Dollar Equivalent of the amount of such Letter of Credit
Disbursement, as of the time when such Letter of Credit Disbursement is made) in
full on the Maturity Date or, if earlier, on the date on which the Obligations
(other than the Bank Product Obligations) become due and payable pursuant to the
terms of this Agreement.”
 
(r) Section 2.6(a) and Section 2.6(b) of the Credit Agreement are hereby amended
by amending and restating such sections in their entirety as follows:
 
“(a)           Interest Rates.  Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows:
 
(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and
 
(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
 
(b) Letter of Credit Fee.  Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Commitment, subject to any agreements between Agent and
individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(e)) which shall accrue at
a per annum rate equal to the LIBOR Rate Margin times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.”
 
(s) Section 2.10(b) of the Credit Agreement is hereby amended by deleting the
reference to “0.75%” and replacing it with “0.50%”.
 
(t) Section 2.11 of the Credit Agreement is hereby amended by amending and
restating Section 2.11 in its entirety as follows:
 
 
10

--------------------------------------------------------------------------------

 
“2.11           Letters of Credit.
 
(a)           Subject to the terms and conditions of this Agreement, upon the
request of Borrower made in accordance herewith, the Issuing Lender agrees to
issue, or cause an Underlying Issuer (including as Issuing Lender’s agent) to
issue, a requested Letter of Credit.  If Issuing Lender, at its option, elects
to cause an Underlying Issuer to issue a requested Letter of Credit, then
Issuing Lender agrees that it will enter into arrangements relative to the
reimbursement of such Underlying Issuer (which may include, among, other means,
by becoming an applicant with respect to such Letter of Credit or entering into
undertakings which provide for reimbursements of such Underlying Issuer with
respect to such Letter of Credit; each such obligation or undertaking,
irrespective of whether in writing, a “Reimbursement Undertaking”) with respect
to Letters of Credit issued by such Underlying Issuer.  By submitting a request
to Issuing Lender for the issuance of a Letter of Credit, Borrower shall be
deemed to have requested that Issuing Lender issue or that an Underlying Issuer
issue the requested Letter of Credit and to have requested Issuing Lender to
issue a Reimbursement Undertaking with respect to such requested Letter of
Credit if it is to be issued by an Underlying Issuer (it being expressly
acknowledged and agreed by Borrower that Borrower is and shall be deemed to be
an applicant (within the meaning of Section 5-102(a)(2) of the Code) with
respect to each Underlying Letter of Credit).  Each request for the issuance of
a Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be made in writing by an Authorized Person and delivered
to the Issuing Lender via hand delivery, telefacsimile, or other electronic
method of transmission reasonably in advance of the requested date of issuance,
amendment, renewal, or extension.  Each such request shall be in form and
substance reasonably satisfactory to the Issuing Lender and shall specify (i)
the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the expiration date of
such Letter of Credit, (iv) the name and address of the beneficiary of the
Letter of Credit, (v) whether such Letter of Credit is to be denominated in
Dollars or in an Approved Currency and (vi) such other information (including,
in the case of an amendment, renewal, or extension, identification of the
outstanding Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such Letter of Credit.  Anything
contained herein to the contrary notwithstanding, the Issuing Lender may, but
shall not be obligated to issue or cause the issuance of a Letter of Credit or
to issue a Reimbursement Undertaking in respect of an Underlying Letter of
credit, in either case, that supports the obligations of Borrower or its
Subsidiaries (1) in respect of (A) a lease of real property, or (B) an
employment contract or (2) at any time that one or more of the Lenders is a
Defaulting Lender.  The Issuing Lender shall have no obligation to issue a
Letter of Credit or a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, if any of the following would result after
giving effect to the requested issuance:
 
(i) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances, or
 
(ii) the Letter of Credit Usage would exceed $30,000,000,
 
(iii) the Foreign Letter of Credit Usage would exceed $10,000,000,
 
(iv) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the sum of (A) the Bank Product Reserve, and (B) the outstanding amount of
Advances.
 
Each Letter of Credit shall be in form and substance reasonably acceptable to
the Issuing Lender including the requirement that the amounts payable thereunder
must be payable in Dollars or, subject to the limitations set forth in this
Section 2.11, an Approved Currency.  If Issuing Lender makes a payment under a
Letter of Credit or an Underlying Issuer makes a payment under an Underlying
Letter of Credit, Borrower shall pay to Agent an amount equal to the Dollar
Equivalent of the applicable Letter of Credit Disbursement (based on the
Exchange Rate applicable as of the time when such Letter of Credit Disbursement
is made), on the date such Letter of Credit Disbursement is made and, in the
absence of such payment, the Dollar Equivalent of such Letter of Credit
Disbursement (based on the Exchange Rate applicable as of the time when such
Letter of Credit Disbursement is made) immediately and automatically shall be
deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans.  If a Letter of
Credit Disbursement is deemed to be an Advance hereunder, Borrower’s obligation
to pay the amount of such Letter of Credit Disbursement to Issuing Lender shall
be discharged and replaced by the resulting Advance.  Promptly following receipt
by Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.11(b) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.
 
 
11

--------------------------------------------------------------------------------

 
(b)           Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(a), each Lender with a Commitment agrees
to fund its Pro Rata Share of any Advance deemed made pursuant to Section
2.11(a) (in Dollars based on the Exchange Rate applicable as of the time when
such Letter of Credit Disbursement is made) on the same terms and conditions as
if Borrower had requested the amount thereof as an Advance and Agent shall
promptly pay to Issuing Lender the amounts so received by it from the
Lenders.  By the issuance of a Letter of Credit or a Reimbursement Undertaking
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Lender or the Lenders with
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Commitment, and each Lender with a Commitment shall be deemed to have
purchased, a participation in each Letter of Credit issued by Issuing Lender and
each Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of the Dollar Equivalent of any Letter of Credit Disbursement (based on
the Exchange Rate applicable as of the time when such Letter of Credit
Disbursement is made) made by Issuing Lender or an Underlying Issuer under the
applicable Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender with a Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of the Dollar Equivalent each Letter of Credit Disbursement (based on
the Exchange Rate applicable as of the time when such Letter of Credit
Disbursement is made) made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded to Borrower for any reason.  Each
Lender with a Commitment acknowledges and agrees that its obligation to deliver
to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share of the Dollar Equivalent of each Letter of Credit
Disbursement (based on the Exchange Rate applicable as of the time when such
Letter of Credit Disbursement is made) pursuant to this Section 2.11(b) shall be
absolute and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of an Event of Default or Default or the failure to
satisfy any condition set forth in Section 3.  If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of the Dollar
Equivalent of a Letter of Credit Disbursement (based on the Exchange Rate
applicable as of the time when such Letter of Credit Disbursement is made) as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.
 
(c)           Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group and each Underlying Issuer harmless from any damage, loss, cost,
expense, or liability (other than Taxes, which shall be governed by Section 16),
and reasonable attorneys fees incurred by Issuing Lender, any other member of
the Lender Group, or any Underlying Issuer arising out of or in connection with
any Reimbursement Undertaking or Letter of Credit; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability to the extent that it is caused by the gross negligence or
willful misconduct of the Issuing Lender, any other member of the Lender Group,
or any Underlying Issuer.  Borrower agrees to be bound by the Underlying
Issuer’s regulations and interpretations of any Letter of Credit or by Issuing
Lender’s interpretations of any Reimbursement Undertaking even though this
interpretation may be different from Borrower’s own, and Borrower understands
and agrees that none of the Issuing Lender, the Lender Group, or any Underlying
Issuer shall be liable for any error, negligence, or mistake, whether of
omission or commission, in following Borrower’s instructions or those contained
in the Letter of Credit or any modifications, amendments, or supplements
thereto.  Borrower understands that the Reimbursement Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying
Issuer.  Borrower hereby agrees to indemnify, save, defend, and hold Issuing
Lender and the other members of the Lender Group harmless with respect to any
loss, cost, expense (including reasonable attorneys fees), or liability (other
than Taxes, which shall be governed by Section 16) incurred by them as a result
of the Issuing Lender’s indemnification of an Underlying Issuer; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
such loss, cost, expense, or liability to the extent that it is caused by the
gross negligence or willful misconduct of the Issuing Lender or any other member
of the Lender Group.  Borrower hereby acknowledges and agrees that none of the
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit.
 
(d)           Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
 
(e)           Any and all issuance charges, usage charges, commissions, fees,
and costs incurred by the Issuing Lender relating to Underlying Letters of
Credit shall be Lender Group Expenses for purposes of this Agreement and shall
be reimbursable immediately by Borrower to Agent for the account of the Issuing
Lender; it being acknowledged and agreed by Borrower that, as of the Closing
Date, the usage charge imposed by the prospective Underlying Issuer is .825% per
annum times the undrawn amount of each Underlying Letter of Credit, that such
usage charge may be changed from time to time, and that the Underlying Issuer
also imposes a schedule of charges for amendments, extensions, drawings, and
renewals.
 
(f)           If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender, any other member of the Lender Group, or Underlying Issuer with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):
 
 
12

--------------------------------------------------------------------------------

 
(i)           any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or
 
(ii)           there shall be imposed on the Issuing Lender, any other member of
the Lender Group, or Underlying Issuer any other condition regarding any Letter
of Credit or Reimbursement Undertaking,
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, however, that Borrower shall
not be required to provide any compensation pursuant to this Section 2.11(f) for
any such amounts incurred more than 120 days prior to the date on which the
demand for payment of such amounts is first made to Borrower; provided further,
however, that if an event or circumstance giving rise to such amounts is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof.  The determination by Agent of
any amount due pursuant to this Section 2.11(f), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, constitute
prima facie evidence of the amount due.
 
(g)           Borrower and the Lender Group acknowledge and agree that the
letter of credit in the face amount of AED 100,000, having an initial expiration
date of August 31, 2009, issued by Underlying Issuer at the request of WFF for
the account of Borrower and the benefit of Standard Chartered Bank Dubai shall,
as of the Closing Date, be deemed a Letter of Credit for purposes of this
Agreement and WFF’s reimbursement obligations to the Underlying Issuer shall be
deemed to be a Reimbursement Undertaking hereunder, in each case, subject to all
of the terms and conditions of this Agreement (including with respect to any
fees or charges payable with respect to Letters of Credit) as if first issued or
entered into on the Closing Date.”
 
(u) Section 4.13 of the Credit Agreement is amended and restated in its entirety
as follows:
 
           “4.13           Intellectual Property.  Borrower and its Subsidiaries
own, or hold licenses in, all trademarks, trade names, copyrights, patents, and
licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 4.13 (as updated from time to time)
is a true, correct, and complete listing as of the Closing Date and thereafter
as of each date that is the most recent date on which a Compliance Certificate
was required to be delivered pursuant to the terms of Section 5.1 with respect
to a fiscal period ending on a day that is also the last day of a fiscal quarter
of Borrower of all (a) material trademarks, trade names, copyrights, patents,
and licenses as to which  Borrower or one of its Subsidiaries is the owner or is
an exclusive licensee, and (b) all material licenses of intellectual property of
any third party (including any affiliate) to which Borrower or one of its
Subsidiaries is a party; provided, however, that Borrower may amend Schedule
4.13 to add additional intellectual property so long as such amendment occurs by
written notice to Agent on or prior to the date that is first time that Borrower
is required to provide its Compliance Certificate pursuant to Section 5.1 with
respect to a fiscal period ending on a day that is also the last day of a fiscal
quarter of Borrower following the date of acquisition or creation of such
additional intellectual property.”
 
(v) Section 4.17 of the Credit Agreement is amended and restated in its entirety
as follows:
 
“4.17           Material Contracts.  Set forth on Schedule 4.17 (as updated from
time to time) is a list of the Material Contracts of Borrower and its
Subsidiaries as of the Closing Date and thereafter as of each date that is the
most recent date on which a Compliance Certificate was required to be delivered
pursuant to the terms of Section 5.1 with respect to a fiscal period ending on a
day that is also the last day of a fiscal quarter of Borrower; provided,
however, that Borrower may amend Schedule 4.17 to add additional Material
Contracts so long as such amendment occurs by written notice to Agent on the
date that is first time that Borrower is required to provide its Compliance
Certificate pursuant to Section 5.1 with respect to a fiscal period ending on a
day that is also the last day of a fiscal quarter of Borrower following the date
of entering into such new Material Contract.  Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against Borrower or its Subsidiary and, to the best
of Borrower’s knowledge, each other Person that is a party thereto in accordance
with its terms, (b) has not been otherwise amended or modified (other than
amendments or modifications permitted by Section 6.7(d)), and (c) is not in
default due to the action or inaction of Borrower or its Subsidiary.”
 
 
13

--------------------------------------------------------------------------------

 
(w) Section 4.27(b) of the Credit Agreement is amended and restated in its
entirety as follows:
 
“(b)           The Indebtedness evidenced by this Agreement and the other Loan
Documents constitutes Designated Senior Indebtedness under each of the 1.875%
Convertible Notes Indenture, the 3.875% Convertible Notes Indenture, and each
other Permitted Convertible Notes Refinancing Indenture.  No Designated Senior
Indebtedness exists other than the Indebtedness evidenced by this Agreement and
the other Loan Documents.”
 
(x) Section 5.15 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“5.15           Location of Inventory and Equipment.  Keep (a) Borrower’s and
its Subsidiaries’ Inventory and Equipment (other than (i) vehicles or Equipment
out for repair and (ii) test Equipment delivered to Borrower’s contract
manufacturers in the ordinary course of business for use in the manufacture and
repair of Borrower’s products) only at the locations identified in Schedule
4.25, and (b) Borrower’s and its Subsidiaries’ chief executive offices only at
the locations identified on Schedule 4.6(b); provided, however, that (x)
Borrower may amend Schedule 4.25 so long as such amendment occurs by written
notice to Agent on or prior to the date that is first time that Borrower is
required to provide its Compliance Certificate pursuant to Section 5.1 with
respect to a fiscal period ending on a day that is also the last day of a fiscal
quarter of Borrower following the date on which such Inventory or Equipment is
moved to such new location, (y) Borrower may amend Schedule 4.6(b) to change its
chief executive office location so long as such amendment occurs by written
notice to Agent not less than 10 days prior to the date on which such chief
executive office is relocated and so long as such new location is within the
continental United States, and so long as, at the time of such written
notification, Borrower provides Agent a Collateral Access Agreement with respect
such location, and (z) Borrower may amend Schedule 4.6(b) to change the chief
executive office location of any of its Subsidiaries so long as such amendment
occurs by written notice to Agent on or prior to the date that is first time
that Borrower is required to provide its Compliance Certificate pursuant to
Section 5.1 with respect to a fiscal period ending on a day that is also the
last day of a fiscal quarter of Borrower following the date on which such chief
executive office is relocated.  If Borrower enters into a sale leaseback
transaction as permitted hereunder with respect to its location at 1801 East St.
Andrew Place, Santa Ana, CA 92705, then Borrower shall deliver to Agent a
Collateral Access Agreement, in form and substance reasonably satisfactory to
Agent, within 30 days of the date of consummation of such sale leaseback
transaction.”
 
(y) Section 6.9(c) of the Credit Agreement is amended and restated in its
entirety as follows:
 
“(c)           Borrower may pay cash dividends on its Permitted Preferred Stock
so long as (i) no Event of Default has occurred and is continuing or would
result therefrom, and (ii) Domestic Liquidity both before and after giving
effect thereto is greater than $15,000,000 (of which there must be Availability
of at least $10,000,000).”
 
(z) Section 7 of the Credit Agreement is amended and restated in its entirety as
follows:
 
“7.           FINANCIAL COVENANTS.
 
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will comply with each of the
following financial covenants:
 
(a)           Fixed Charge Coverage Ratio.  Have a Fixed Charge Coverage Ratio,
measured on a trailing four fiscal quarter basis, as of the end of the fiscal
quarter ended immediately preceding the Commencement Date and as of the end of
each fiscal quarter ended during such Financial Covenant Period, of at least the
required ratio set forth in the following table for the applicable period set
forth opposite thereto:
 
Applicable Ratio
Applicable Period
1.1:1.0
For the 12 month period
ending April 4, 2011 and for each 12 month period ended as of the end of each
fiscal quarter thereafter



(aa) Section 9.1(a) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:
 
“declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement, by any of the other Loan Documents, or otherwise,
immediately due and payable, whereupon the same shall become and be immediately
due and payable, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by
Borrower; and”.
 
 
14

--------------------------------------------------------------------------------

 
(bb) The last sentence of Section 9.1 of the Credit Agreement is hereby amended
by amending and restating such sentence in its entirety as follows:
 
“The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations) inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts due under this
Agreement and the other Loan Documents, shall automatically and immediately
become due and payable, without presentment, demand, protest, or notice of any
kind, all of which are expressly waived by Borrower.”
 
(cc) Section 14.1(a) of the Credit Agreement is hereby amended by (i) deleting
the word “or” appearing at the end of clause (xi), (ii) renumbering clause (xii)
as clause (xiii), and (iii) adding the following new clause (xii) immediately
after clause (xi):
 
“(xii)           amend, modify, or eliminate Section 15.11, or”.
 
(dd) Section 14.1(e) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:
 
“Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower, and (ii) any amendment, waiver, modification,
elimination, or consent of or with respect to any provision of this Agreement or
any other Loan Document may be entered into without the consent of, or over the
objection of, any Defaulting Lender.”
 
(ee) Section 14.2(b) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:
 
“(b)           Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due and
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of the
Letters of Credit).  If the Holdout Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 13.1.  Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of such Letters
of Credit.”
 
(ff) Section 15.1 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:
 
           “15.1           Appointment and Authorization of Agent.  Each Lender
hereby designates and appoints WFF as its agent under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto.  Agent agrees to act as agent
for and on behalf of the Lenders (and the Bank Product Providers) on the
conditions contained in this Section 15.  The provisions of this Section 15 are
solely for the benefit of Agent and the Lenders, and Borrower and its
Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein.  Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender (or Bank Product Provider), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent.  Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement or the other Loan Documents with reference to Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties.  Each
Lender hereby further authorizes (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral.  Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of  Borrower and its Subsidiaries, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections
of  Borrower and its Subsidiaries as provided in the Loan Documents, (e) open
and maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections
of  Borrower and its Subsidiaries, (f) perform, exercise, and enforce any and
all other rights and remedies of the Lender Group with respect to  Borrower or
its Subsidiaries, the Obligations, the Collateral, the Collections of  Borrower
and its Subsidiaries, or otherwise related to any of same as provided in the
Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent may
deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.”
 
 
15

--------------------------------------------------------------------------------

 
(gg) Section 15.3 and Section 15.4 of the Credit Agreement are hereby amended by
amending and restating such sections in their entirety as follows:
 
           “15.3           Liability of Agent.  None of the Agent-Related
Persons shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any of the Lenders
(or the Bank Product Providers) for any recital, statement, representation or
warranty made by  Borrower or any of its Subsidiaries or Affiliates, or any
officer or director thereof, contained in this Agreement or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of  Borrower or its Subsidiaries or any other party
to any Loan Document to perform its obligations hereunder or thereunder.  No
Agent-Related Person shall be under any obligation to Lenders (or the Bank
Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of Borrower or its Subsidiaries.
 
           “15.4           Reliance by Agent.  Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, telefacsimile or other
electronic method of transmission, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent, or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and the Bank Product
Providers).”
 
(hh) Section 15.5 of the Credit Agreement is hereby amended by deleting the
reference to “Section 8” appearing in the last sentence of such section and
replacing such reference with “Section 9”.
 
(ii) Section 15.6, 15.7, 15.8, 15.9, 15.10, and 15.11 of the Credit Agreement
are hereby amended by amending and restating such sections in their entirety as
follows:
 
           “15.6           Credit Decision.  Each Lender (and Bank Product
Provider) acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Borrower and its Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender (or Bank Product Provider).  Each Lender
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower or any other Person party to a
Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower.  Each Lender also represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document.  Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender (or Bank Product Provider) with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.  Each Lender acknowledges (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent's or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).
 
           15.7           Costs and Expenses; Indemnification.  Agent may incur
and pay Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrower is obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise.  Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of Borrower and its Subsidiaries received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers).  In the
event Agent is not reimbursed for such costs and expenses by Borrower or its
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable thereof.  Whether or not the transactions
contemplated hereby are consummated, the Lenders, on a ratable basis, shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so) from and against any and all Indemnified Liabilities; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder.  Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.
 
 
16

--------------------------------------------------------------------------------

 
           15.8           Agent in Individual Capacity.  WFF and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though WFF were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, WFF or its Affiliates may
receive information regarding  Borrower or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of  Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders (or the Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them.  The terms “Lender” and
“Lenders” include WFF in its individual capacity.
 
           15.9           Successor Agent.  Agent may resign as Agent upon 30
days prior written notice to the Lenders (unless such notice is waived by the
Required Lenders) and Borrower (unless such notice is waived by Borrower) and
without any notice to the Bank Product Providers.  If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers).  If, at the time that
Agent’s resignation is effective, it is acting as the Issuing Lender or the
Swing Lender, such resignation shall also operate to effectuate its resignation
as the Issuing Lender or the Swing Lender, as applicable, and it shall
automatically be relieved of any further obligation to issue Letters of Credit,
to cause the Underlying Issuer to issue Letters of Credit or to make Swing
Loans.  If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
Borrower, a successor Agent.  If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders.  In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 15 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.  If no successor Agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.
 
           15.10           Lender in Individual Capacity.  Any Lender and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, provide Bank Products to, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with  Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers).  The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding  Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor
of  Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
 
           15.11           Collateral Matters
 
(a)           The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, at its option and in its sole discretion, to release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrower of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or desirable in connection
therewith and if Borrower certifies to Agent that the sale or disposition is
permitted under Section 6.4 of this Agreement or the other Loan Documents (and
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which  Borrower or its Subsidiaries owned no
interest at the time the Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to  Borrower or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement.  The Loan Parties and the Lenders hereby irrevocably authorize (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law.  In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of the Agent to credit bid or purchase at such sale or other disposition
of the Collateral and, if such claims cannot be estimated without unduly
delaying the ability of Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the asset or
assets so purchased (or in the Stock of the acquisition vehicle or vehicles that
are used to consummate such purchase).  Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders (without requiring the authorization of the
Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers).  Upon request by
Agent or Borrower at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrower in respect of) all interests retained by
Borrower, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.  The Lenders further hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, at its option and in its sole
discretion, to subordinate any Lien granted to or held by Agent under any Loan
Document to the holder of any Permitted Lien on such property if such Permitted
Lien secures Permitted Purchase Money Indebtedness.
 
 
17

--------------------------------------------------------------------------------

 
(b)           Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) to assure that the Collateral exists or is owned
by  Borrower or its Subsidiaries or is cared for, protected, or insured or has
been encumbered, or that the Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.”
 
(jj) Section 15.13, 15.14, and 15.15 of the Credit Agreement are hereby amended
by amending and restating such sections in their entirety as follows:
 
           15.13           Agency for Perfection.  Agent hereby appoints each
other Lender (and each Bank Product Provider) as its agent (and each Lender
hereby accepts (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to accept) such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or
control.  Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.
 
           15.14           Payments by Agent to the Lenders.  All payments to be
made by Agent to the Lenders (or the Bank Product Providers) shall be made by
bank wire transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to
Agent.  Concurrently with each such payment, Agent shall identify whether such
payment (or any portion thereof) represents principal, premium, fees, or
interest of the Obligations.
 
15.15           Concerning the Collateral and Related Loan Documents.  Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).”
 
(kk) The last sentence of Section 15.17 is hereby amended by amending and
restating such sentence in its entirety as follows:
 
“No Lender shall be responsible to Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf in connection with its Commitment, nor to take any
other action on its behalf of such Lender (or Bank Product Provider) hereunder
or in connection with the financing contemplated herein.”
 
(ll) Section 17.5 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:
 
           “17.5           Bank Product Providers.  Each Bank Product Provider
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting.  Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents; it being understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider.  In the absence of an updated certification, Agent shall be entitled
to assume that the amount due and payable to the relevant Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof).  Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so.  Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.”
 
 
18

--------------------------------------------------------------------------------

 
(mm) Section 17.9(a) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:
 
“(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding  Borrower
and its Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except:  (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group, (ii)
to Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is not prohibited from providing such prior notice to Borrower pursuant to
the terms of the applicable statute, decision, or judicial or administrative
order, rule, or regulation and (y) any disclosure under this clause (iv) shall
be limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance by Borrower in writing or as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, (vi) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders), (vii) in connection with any assignment,
participation  or pledge of any Lender’s interest under this Agreement, provided
that any such assignee, participant, or pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, (viii)
in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents, and (ix) in connection with the exercise of any secured
creditor remedy under this Agreement or under any other Loan Document.  The
provisions of this Section 17.9(a) shall survive for 2 years after the payment
in full of the Obligations.”
 
(nn) Section 17.11 of the Credit Agreement is hereby amended by adding the
following sentence to the end of such section:
 
“In addition, if Agent is required by law or regulation or internal policies to
do so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties and (b) OFAC/PEP searches and customary individual  background checks
for the Loan Parties’ senior management and key principals, and Borrower agrees
to cooperate in respect of the conduct of such searches and further agrees that
the reasonable costs and charges for such searches shall constitute Lender
Expenses hereunder and be for the account of Borrower.
 
(oo) Section 17.12 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:
 
“17.12                      DESIGNATED SENIOR INDEBTEDNESS.  THE INDEBTEDNESS
EVIDENCED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTES DESIGNATED
SENIOR INDEBTEDNESS UNDER EACH OF THE 1.875% CONVERTIBLE NOTES INDENTURE, THE
3.875% CONVERTIBLE NOTES INDENTURE, AND EACH OTHER PERMITTED CONVERTIBLE NOTES
INDENTURE.”
 
(pp) Section 17.13 of the Credit Agreement is hereby amended by adding the
following sentence to the end of such section:
 
“The foregoing to the contrary notwithstanding, all Bank Product Agreements, if
any, are independent agreements governed by the written provisions of such Bank
Product Agreements, which will remain in full force and effect, unaffected by
any repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.”
 
(qq) Section 17 of the Credit Agreement is hereby amended by adding the
following new Section 17.14 at the end of such section:
 
“17.14           Reliance.  All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instru­ments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto.”
 
(rr) Section 17 of the Credit Agreement is hereby amended by adding the
following new Section 17.15 at the end of such section:
 
 
19

--------------------------------------------------------------------------------

 
“17.15           Approved Currency.  Each payment required to be made under this
Agreement or any other Loan Document in respect of the Obligations shall be made
in Dollars.  The specification under this Agreement that payment in respect of
the Obligations shall be made in Dollars is of the essence.  The obligation
hereunder and under the other Loan Documents to make payments in Dollars shall
not be discharged or satisfied by any tender or recovery in any other currency
(including any tender pursuant to any judgment expressed in or converted into
any currency other than Dollars), except to the extent that such tender or
recovery results in the effective receipt by the Agent or Lenders, as
applicable, of the full amount of Dollars expressed to be payable to the Agent
or the Lenders under this Agreement or the other Loan Documents.  If for any
reason it is necessary to convert into or from any currency other than Dollars
(such other currency being hereinafter referred to as the “Tendered Currency”),
the rate of exchange used shall be the Exchange Rate on the Business Day
preceding that on which such other currency is tendered to the Agent. The
obligation of each Person in respect of any such sum due from it to Agent or any
Lender hereunder shall, notwithstanding any tender or any judgment in such
Tendered Currency, be discharged only to the extent that the Agent, in
accordance with its customary or other reasonable procedures, purchases Dollars
with the Tendered Currency so received.  If the amount of Dollars so purchased
is less than the sum originally due to Agent or such Lender, as applicable, in
Dollars, each Loan Party agrees, as a separate obligation and notwithstanding
any judgment, to indemnify the Agent and the Lenders against such loss.”
 
(ss) Schedule 5.2 to the Credit Agreement is hereby amended by (i) deleting such
schedule in its entirety and (ii) inserting the Schedule 5.2 attached hereto as
Exhibit A in lieu thereof.
 
(tt) Exhibit C-1 to the Credit Agreement is hereby amended and restated in its
entirety by replacing it with the exhibit attached hereto as Exhibit B in lieu
thereof.
 
(uu) Schedules 4.1(b), 4.1(c), 4.6(b), 4.17, 4.20, and 4.25 to the Credit
Agreement are hereby amended by (i) deleting such schedules in their entirety
and (ii) inserting the Schedules 4.1(b), 4.1(c), 4.6(b), and 4.25 attached
hereto in Exhibit C in lieu thereof.
 
(vv) Schedule 4.13 to the Credit Agreement is hereby amended by supplementing
existing Schedule 4.13 to the Credit Agreement with the items included on
Schedule 4.13 attached hereto in Exhibit C.
 
(ww) Schedule 4.15 to the Credit Agreement is hereby amended by supplementing
existing Schedule 4.15 to the Credit Agreement with the items included on
Schedule 4.15 attached hereto in Exhibit C.
 
3. Amendment to Security Agreement.  The definition of “Triggering Event”
appearing in Section 1.1 of the Security Agreement is hereby amended by amending
and restating such definition as follows:
 
““Triggering Event” means, as of any date of determination, that (a) an Event of
Default has occurred, (b) Domestic Liquidity is less than or equal to
$15,000,000 or (c) Availability is less than or equal to  $10,000,000.”
 
4. Waiver. The provisions of the Credit Agreement and the other Loan Documents
to the contrary notwithstanding, and subject to the satisfaction of the
conditions precedent set forth in Section 5 hereof, Agent and the undersigned
Lenders hereby waive the Designated Events of Default; provided, however,
nothing herein, nor any communications among Borrower, Agent, or any Lender,
shall be deemed a waiver with respect to any Events of Default, other than the
Designated Events of Default, or any future failure of Borrower to comply fully
with any provision of the Credit Agreement or any provision of any other Loan
Document, and in no event shall this waiver be deemed to be a waiver of
enforcement of any of Agent’s or Lenders’ rights or remedies under the Credit
Agreement and the other Loan Documents, at law (including under the Code), in
equity, or otherwise including, without limitation, the right to declare all
Obligations immediately due and payable pursuant to Section 9.1 of the Credit
Agreement, with respect to any other Defaults or Events of Default now existing
or hereafter arising.  Except as expressly provided herein, Agent and each
Lender hereby reserves and preserves all of its rights and remedies against
Borrower under the Credit Agreement and the other Loan Documents, at law
(including under the Code), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
pursuant to Section 9.1 of the Credit Agreement.
 
5. Conditions Precedent to the Effectiveness of this Amendment.  The
effectiveness of this Amendment is subject to the fulfillment, to the reasonable
satisfaction of Agent (or a written waiver by Agent) of each of the following
conditions (such date, the “Amendment Effective Date”):
 
 
20

--------------------------------------------------------------------------------

 
(a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect;
 
(b) Agent shall have received a Pledged Interests Addendum (as defined in the
Security Agreement), in form and substance satisfactory to Agent, duly executed
by the parties thereto, and the same shall be in full force and effect;
 
(c) Agent shall have received an amendment to the Patent Security Agreement (as
defined in the Security Agreement), in form and substance satisfactory to Agent,
duly executed by the parties thereto, and the same shall be in full force and
effect;
 
(d) Agent shall have received an amendment to the Fee Letter, duly executed by
the parties thereto (the “Fee Letter Amendment”), and the same shall be in full
force and effect;
 
(e) Agent shall have received the Amendment Closing Fee (as defined in the Fee
Letter Amendment) in immediately available funds;
 
(f) Agent shall have received a certificate of status with respect to Borrower,
dated within 10 days of the Amendment Effective Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction;
 
(g) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true,
correct, and complete in all material respects on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date);
 
(h) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower or any member of the Lender Group; and
 
(i) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing or shall result from the consummation of the
transactions contemplated herein.
 
6. Representations and Warranties.  Borrower hereby represents and warrants to
the Lender Group as follows:
 
(a) The execution, delivery, and performance by it of this Amendment and the
other Loan Documents to which it is a party (i) have been duly authorized by all
necessary action, (ii) do not and will not (A) violate any material provision of
any federal, state, or local law or regulation applicable to it or its
Subsidiaries, the Governing Documents of it or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on it
or its Subsidiaries, (B) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Material Contract
(other than the Convertible Notes Documents and the agreements, documents and
instruments executed in connection with a Permitted Convertible Notes
Refinancing (the “Permitted Convertible Notes Refinancing Documents”)) of it or
its Subsidiaries except to the extent that any such conflict, breach or default
could not individually or in the aggregate reasonably be expected to have a
Material Adverse Change, (C) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Convertible Notes
Documents or any Permitted Convertible Notes Refinancing Documents, (D) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party, other than Permitted Liens, (E) require any
approval of any Loan Party’s interestholders or any approval or consent of any
Person under any Material Contract (other than the Convertible Notes Documents
and the Permitted Convertible Notes Refinancing Documents) of any Loan Party,
other than consents or approvals that have been obtained and that are still in
force and effect and, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change or (F) require any
approval of any Person under any Convertible Notes Documents or any Permitted
Convertible Notes Refinancing Documents, other than consents or approvals that
have been obtained and that are still in force and effect.
 
(b) The execution, delivery, and performance by it of this Amendment do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than (i) consents
or approvals that have been obtained and that are still in force and effect,
(ii) filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Agent for filing or recordation, and (iii) filings to
be made with the Securities and Exchange Commission in connection with
Borrower’s reporting obligations pursuant to the Securities Exchange Act of
1934, as amended.
 
 
21

--------------------------------------------------------------------------------

 
(c) This Amendment, and each other Loan Document to which it is or will be a
party, when duly executed and delivered by it, will be the legally valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
 
(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower.
 
(e) No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment.
 
(f) The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are true, complete, and correct in
all material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date in which case such representations and warranties shall be true,
correct and complete in all material respects as of such earlier date).
 
(g) This Amendment has been entered into without force or duress, of the free
will of such Person, and the decision of such Person to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of such decision.
 
(h) It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.
 
(i)           The entire principal amount of all 1.875% Convertible Senior
Subordinated Notes due 2024 issued pursuant to that certain Indenture by and
among Borrower and Deutsche Bank Trust Company Americas, a New York banking
corporation, as Trustee, entered into in March 2010 (the “Specified Indenture”)
were converted into common Stock of the Borrower on December 30, 2010 and all of
Borrower’s obligations and liabilities under the Specified Indenture have been
satisfied in full and  Borrower is not bound by any  continuing covenants under
the Specified Indenture or any documents issued or entered into in connection
therewith.
 
7. Acknowledgments.  Borrower hereby acknowledges, confirms and agrees that
 
(a) as of January 31, 2011, the aggregate outstanding principal amount of the
Loans under the Credit Agreement was $4,988.50 and that such principal amount is
payable pursuant to the Credit Agreement as modified hereby without defense,
offset, withholding, counterclaim, or deduction of any kind;
 
(b) Agent, for the benefit of the Lender Group, has and shall continue to have
valid, enforceable and perfected first-priority Liens in substantially all of
the assets of Borrower (subject only to Permitted Liens), granted to Agent, for
the benefit of the Lender Group, pursuant to the Loan Documents; and
 
(c) (i) each of the Loan Documents to which it is a party has been duly executed
and delivered to the Lender Group by Borrower, and each is in full force and
effect as of the date hereof, (ii) the agreements and obligations of Borrower
contained in such documents and in this Amendment constitute the legal, valid
and binding obligations of Borrower and guaranteed indebtedness of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, and as of the date hereof Borrower has no valid defense to
the enforcement of the Obligations, and (iii) each member of the Lender Group is
and shall be entitled to the rights, remedies and benefits provided for in the
Loan Documents and under applicable law or at equity.
 
8. Payment of Costs and Fees.  Borrower shall pay to Agent all reasonable
out-of-pocket costs and expenses of the Lender Group (including, without
limitation, the reasonable fees and disbursements of outside counsel to Agent)
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and any documents and instruments relating hereto.
 
9. Covenant.  Borrower hereby covenants and agrees that no later than 30 days
following the date of this Amendment, Borrower shall deliver to Agent a newly
issued original Stock certificate and an original undated Stock power executed
in blank with respect to the Stock of Powerwave UK, Ltd. owned by Borrower, each
of which shall be in form and substance satisfactory to Agent.   The failure to
comply with covenant set forth in this Section 9 within the applicable time
frame set forth above shall constitute an immediate Event of Default.
 
 
22

--------------------------------------------------------------------------------

 
10. Choice of Law and Venue; Jury Trial Waiver.
 
(a) THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 10.
 
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.  BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
11. Release.
 
(a) Effective on the date hereof, Borrower, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
waives, releases, remises and forever discharges each member of the Lender
Group, each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lender Group would be liable if such persons
or entities were found to be liable to Borrower (each a “Releasee” and
collectively, the “Releasees”), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character,  whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which Borrower ever had from the
beginning of the world to the date hereof, now has, or might hereafter have
against any such Releasee for actions, omissions, or events occurring on or
before the date hereof which relates, directly or indirectly to the Credit
Agreement, any other Loan Document, or to any acts or omissions of any such
Releasee with respect to the Credit Agreement or any other Loan Document, or to
the lender-borrower relationship evidenced by the Loan Documents.  As to each
and every Claim released hereunder, Borrower hereby represents that it has
received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, specifically waives the benefit of the
provisions of Section 1542 of the Civil Code of California which provides as
follows:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
(b) As to each and every Claim released hereunder, Borrower also waives the
benefit of each other similar provision of applicable federal or state law, if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.
 
(c) Borrower acknowledges that it may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts.  Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
 
 
23

--------------------------------------------------------------------------------

 
(d) Borrower, for itself and on behalf of its successors, assigns, and officers,
directors, employees, agents and attorneys, and any Person acting for or on
behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by such
Person pursuant to the above release.  Borrower further agrees that it shall not
dispute the validity or enforceability of the Credit Agreement or any of the
other Loan Documents or any of its obligations thereunder, or the validity,
priority, enforceability or the extent of Agent’s Lien on any item of Collateral
under the Credit Agreement or the other Loan Documents.  If Borrower or any of
its successors, assigns, or officers, directors, employees, agents or attorneys,
or any Person acting for or on behalf of, or claiming through them violate the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.
 
12. Reaffirmation of Obligations.  Borrower hereby reaffirms and its obligations
under each Loan Document to which it is a party.  Borrower hereby further
ratifies and reaffirms the validity and enforceability of all of the Liens
heretofore granted, pursuant to and in connection with the Security Agreement or
any other Loan Document, to Agent, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such Liens, and all Collateral heretofore pledged as
security for such obligations, continue to be and remain Collateral for such
obligations from and after the date hereof.
 
13. Effect on Loan Documents.
 
(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents (as amended hereby) shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects.  The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of any member of the Lender Group under the
Credit Agreement or any other Loan Document.  The amendments, consents and
modifications herein are limited to the specifics hereof (including facts or
occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall not
excuse any non-compliance with the Loan Documents (other than as specified
herein), and shall not operate as a consent to any matter under the Loan
Documents (other than as specified herein).  Except for the amendments to the
Credit Agreement and the other Loan Documents expressly set forth herein, the
Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect.  Except as provided herein, the execution, delivery and
performance of this Amendment shall not operate as a waiver of or as an
amendment of, any right, power or remedy of any member of the Lender Group in
effect prior to the date hereof.  The amendments set forth herein are limited to
the specifics hereof and shall neither excuse any future non-compliance with the
Credit Agreement, nor operate as a waiver of any Default or Event of
Default.  To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control.
 
(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as modified and amended hereby.
 
(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
 
(d) This Amendment is a Loan Document.
 
(e) Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”.
 
14. Ratification.  Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effect as of the date hereof and as amended hereby.
 
15. Entire Agreement.  This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
 
16. Integration.  This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
 
17. Amendments.  This Amendment cannot be altered, amended, changed or modified
in any respect or particular unless each such alteration, amendment, change or
modification shall have been agreed to by each of the parties and reduced to
writing in its entirety and signed and delivered by Borrower and the Required
Lenders.
 
18. Counterpart Execution.  This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.
 
19. Severability.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 


[signature pages follow]


 
 
24

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.



   POWERWAVE TECHNOLOGIES, INC.,
a Delaware corporation,
as Borrower
 
 
   By:      /s/ Kevin T. Michaels      Name:  Kevin T. Michaels      Title:  CFO
 







[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT AND WAIVER
AND AMENDMENT NUMBER THREE TO SECURITY AGREEMENT]


 
 

--------------------------------------------------------------------------------

 


WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company (formerly known as Wells Fargo Foothill,
LLC), as Agent and as a Lender
 
 

    By:   /s/ Rina Shinoda      Name:  Rina Shinoda      Title:  Vice President
 

 
 
 




[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT AND WAIVER
AND AMENDMENT NUMBER THREE TO SECURITY AGREEMENT]


 
 

--------------------------------------------------------------------------------

 


Exhibit A


Schedule 5.2
 
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:
 
Weekly (not later than the second Business Day of each week),
(a) a detailed report regarding Borrower and its Subsidiaries' cash and Cash
Equivalents including an indication of which amounts constitute Qualified Cash.
 
Monthly (not later than the 10th Business Day of each fiscal month); provided
that if either (y) Domestic Liquidity is less than or equal to $15,000,000 or
(z) Availability is less than or equal to  $10,000,000, in either case, as of
the first Business Day of any week, then such documents shall be delivered
weekly until the first day upon which both (1) the Domestic Liquidity is greater
than $15,000,000 and (2) Availability is greater than $10,000,000.
(b) a Borrowing Base Certificate, together with a detailed calculation of those
Accounts that are not eligible for the Borrowing Base,
 
(c) a detailed aging, by total, of the Accounts of Borrower, together with a
reconciliation to the general ledger and supporting documentation for any
reconciling items noted,
 
(d) a sales journal, collection journal, and credit register since the last such
schedule, and a report regarding credit memoranda that have been issued since
the last such report,
 
(e) [reserved], and
 
(f) a monthly (or, as applicable, weekly) Account roll-forward, in a format
acceptable to Agent in its discretion, tied to the beginning and ending accounts
receivable balances of Borrower’s and its Subsidiaries’ general ledger.
 
Monthly (not later than the 10th Business Day of each fiscal month),
(g) a summary aging, by vendor, of Borrower’s and its Subsidiaries' accounts
payable, accrued expenses and any book overdraft, together with a reconciliation
to the general ledger and supporting documentation for any reconciling items
noted, and
 
(h) an aging, by vendor, of any held checks.
 
Quarterly (not later than the 45th day after the end of each quarter),
(i) a detailed list of Borrower’s and its Subsidiaries’ customers,
 
(j) a report regarding Borrower’s and its Subsidiaries’ accrued, but unpaid, ad
valorem taxes, and
 
(k) a report regarding Borrower’s and its Subsidiaries’ intercompany loan
balance.
 
Immediately after execution, receipt or delivery thereof,
(l) copies of any notices regarding termination, material defaults or claimed
violations that Borrower executes or receives in connection with any Material
Contract.
 
Upon reasonable request by Agent,
(m) copies of purchase orders or invoices in connection with Borrower's and its
Subsidiaries' Accounts, credit memos, remittance advices, deposit slips,
shipping and delivery documents in connection with Borrower's and its
Subsidiaries’ Accounts,
 
(n) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower's and its Subsidiaries' Accounts, and
 
(o) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may reasonably request.
 







 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B




FORM OF COMPLIANCE CERTIFICATE




[on Borrower’s letterhead]




To:           Wells Fargo Capital Finance, LLC
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California  90404
Attn: Business Finance Division Manager




Re:           Compliance Certificate
dated                                                                           
 
Ladies and Gentlemen:
 
Reference is made to that certain CREDIT AGREEMENT (the “Credit Agreement”)
dated as of April 3, 2009, by and among the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as the arranger and administrative agent for the
Lenders (“Agent”), and POWERWAVE TECHNOLOGIES, INC., a Delaware corporation (the
“Borrower”.)  Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.
 
Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies that:
 
1.           The financial information of Borrower and its Subsidiaries
furnished in Schedule 1 attached hereto, has been prepared in accordance with
GAAP (except for year-end adjustments and the lack of footnotes), and fairly
presents in all material respects the financial condition of Borrower and its
Subsidiaries.
 
2.           Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Borrower and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.
 
3.           Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Borrower and its Subsidiaries have taken, are taking, or propose to take with
respect thereto.
 
4.           The representations and warranties of Borrower and its Subsidiaries
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof (except to the
extent they relate to a specified date), except as set forth on Schedule 3
attached hereto.
 
5.           Borrower and its Subsidiaries are in compliance with the applicable
covenants contained in Section 7 of the Credit Agreement as demonstrated on
Schedule 4 hereof.
 


IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.
 




   

   POWERWAVE TECHNOLOGIES, INC.,
 
 
   By:            Name:        Title:    

 
 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1


Financial Information


None.

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2


Default or Event of Default


None.

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3


Representations and Warranties


None.

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4


Financial Covenants




1.           Fixed Charge Coverage Ratio.
 
Borrower’s Fixed Charge Coverage Ratio, measured on a trailing four fiscal
quarter basis, for the four fiscal quarter period ending _________, ________ is
____ : 1.00  which amount [is/is not] greater than or equal to the ratio set
forth in Section 7(a) of the Credit Agreement for the corresponding period.1
 


 



--------------------------------------------------------------------------------

 
1 See Section 7 of the Credit Agreement and the definition of Financial Covenant
Period set forth in Schedule 1.1 to the Credit Agreement to determine when this
is tested.
 


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


None.
 
 
 

--------------------------------------------------------------------------------

 


Disclosure Schedules of Powerwave Technologies, Inc.
Pursuant to that certain Credit Agreement dated as of April 3, 2009 by and among
Powerwave Technologies, Inc., as Borrower,
the Lenders that are Signatories thereto, and Wells Fargo Capital Finance, LLC,
as Agent for the Lenders
Updated as of January 31, 2011 in Connection with
Amendment No. 4 to the Credit Agreement


The following schedules to the Credit Agreement are amended and restated in
their entirety as of January 31, 2011: Schedule 4.1(b), 4.1(c), 4.6(b), 4.15,
4.17, 4.20, 4.25. Schedule 4.13 to the Credit Agreement is hereby supplemented
by adding the list of registered patents that been have issued since the Closing
Date and patent applications filed between the Closing Date and January 31,
2011, listed hereto on Supplemental Schedule 4.13.  Schedule 4.15 to the Credit
Agreement is hereby supplemented by adding thereto the deposit accounts and
securities accounts listed on Schedule 4.15 attached hereto.




 
 

--------------------------------------------------------------------------------

 


Schedule 4.1(b)
 


 
Capitalization of Borrower
 


Borrower’s authorized capital stock includes 255,000,000 shares, of which (i)
250,000,000 are be designated “Common Stock” and have a par value of $0.0001 per
share; and (ii) 5,000,000 shares are designated “Preferred Stock” and have a par
value of $0.0001 per share.  As of January 25, 2011, there were 168,504,202
shares of common stock outstanding and no shares of preferred stock outstanding.


There are 17,157,035 options to purchase common stock outstanding under
Borrower’s employee stock option plans.  Also, Borrower has granted 56,876
shares of restricted stock under Borrower’s employee stock plans which are
subject to vesting restrictions.  Borrower has the right to reacquire the shares
of restricted stock which are subject to right of forfeiture if the employee
ceases to be employed by the Borrower.


The 1.875% Convertible Notes Documents and the 3.875% Convertible Notes
Documents contain provisions that allow the note holders to require Borrower to
repurchase the 1.875% Convertible Notes and the 3.875% Convertible Notes.






 
 

--------------------------------------------------------------------------------

 


Schedule 4.1(c)
 


 
Capitalization of Borrower’s Subsidiaries
 




All of the following Subsidiaries are 100% owned directly or indirectly by
Borrower or one of its Subsidiaries, except as noted below and except for
nominal ownership (less than 1%)  by individuals where there is a legal
requirement to have an individual person own shares:


Cognition Networks LLC (Florida)
Filtronic (Suzhou) Telecommunication Products Co. Ltd. (China)
LGP Telecom (Shanghai) Ltd. (China)
Microwave Ventures, Inc. (Philippines) [Owned 40% by Remec Manufacturing
Philippines, Inc. and 60% by Powerwave Holdings Philippines, Inc.]
Powerwave Asia, Inc. (Delaware)
Powerwave Cognition, Inc. (Delaware) [Powerwave owns 60% of this entity.]
Powerwave Finland Oy (Finland)
Powerwave Holdings Philippines, Inc. (Philippines) [300,000 Class A shares held
by three nominee shareholders who are Philippine residents.  
    Nominees are affiliated with Baker &  McKenzie in the Philippines]
Powerwave Hungary Kft (Hungary)
Powerwave Overseas Holding Limited (UK)
Powerwave Singapore Pte. Ltd. (Singapore)
Powerwave Technologies (Suzhou) Co. Ltd. (China)
Powerwave Technologies Brazil Comercio de Equipamentos de Telecomunicacao Ltda
(Brazil)
Powerwave Technologies Canada, Ltd. (Canada)
Powerwave Technologies Estonia OU (Estonia)
Powerwave Technologies France SAS (France)
Powerwave Technologies Germany GmbH (Germany)
Powerwave Technologies Hong Kong Limited (Hong Kong)
Powerwave Technologies India Private Limited (India)
Powerwave Technologies Research and Development India PVT Ltd. (India)
Powerwave Technologies Singapore Pte Ltd (Singapore)
Powerwave Technologies Sweden AB (Sweden)
Powerwave UK Limited (UK)
P-Wave Ltd (Israel)
REMEC Manufacturing Phillippines, Inc. (Philippines)
REMEC Wireless Telecommunication (Shanghai) Co. Ltd. (China)
RMPI LLC (California)
Powerwave Technologies (Thailand) Limited






 
 

--------------------------------------------------------------------------------

 


Schedule 4.6(b)


Chief Executive Offices


Borrower’s chief executive office is 1801 East Saint Andrew Place, Santa Ana,
California 92705.


The chief executive office of the Borrower’s subsidiaries is the same as
Borrower except for those noted below:


Filtronic (Suzhou) Telecommunication Products Co. Ltd.
33 Huo Ju Road, Suzhou New District, SND Hi-Tech Industrial Park, Suzhou, Jiansu
Province 215009


LGP Telecom (Shanghai) Ltd.
Section A, Second Floor, Building No. 30, No. 188, Hedan Road, Wai Gao Qiao
Bonded Zone, Shanghai, PR China


Microwave Ventures, Inc.
No. 5 West Road, Special Export Processing Zone, Light Industry & Science Park,
Cabuyao, Laguna, Philippines


Powerwave Finland Oy
Koskitie 10, 90500 OULU, Finland


Powerwave Holdings Philippines, Inc.
12th Floor, Net One Center, 26th Street Corner, 3rd Avenue, Crescent Park West,
Bonifacio Global City, Taguig City, Metro Manilla Philippines


Powerwave Hungary Kft
H-8000 Szekesfehervar, Berenyi ut 72-100, Hungary


Powerwave Overseas Holding Limited
Unit 3, Jubilee Way, Thackley Old Road Shipley, West Yorkshire BD18 1QG United
Kingdom


Powerwave Singapore Pte. Ltd.
10 Eunos Road 8, #13-10, Singapore Post Centre, Singapore 408600


Powerwave Technologies (Suzhou) Co. Ltd.
401-450 Suhong Zhong Road, Suzhou Industrial Park, Suzhou City, Jiangsu
Province, PRC


Powerwave Technologies Brazil Comercio de Equipamentos de Telecomunicacao Ltda
Praca Joao Duran Alonso, no 34, 3 andar, escritorios no 32, sala “A”, CEP
04571-070 Brazil


Powerwave Technologies Canada, Ltd.
1900, 736 - 6th Avenue SW, Calgary, Alberta T2P 3T7 Canada


Powerwave Technologies Estonia OU
Poikmae 1, Tanassilma Technopark, Saku Vald, Harju County 76401 Estonia


Powerwave Technologies France SAS
25 Rue Greffulhe 92300 Levallois Perret, France


Powerwave Technologies Germany GmbH
Freytagstraße 42, 40237 Düsseldorf


Powerwave Technologies Hong Kong Limited
Room 2018-2019, Chevalier Commercial Building, 8 Wang Hoi Road, Kowloon Bay,
Kowloon Hong Kong


Powerwave Technologies India Private Limited
#1606 to 1609, 16th Floor, Connaught Place, Narain Manzil, 23 Barakhamba Road,
New Delhi 110001 India
 
Powerwave Technologies Research and Development India PVT Ltd.
Unit #04-01, Level 4, Block 2, Cyber Pearl, HITECH City, Hyderabad 500081 Andhra
Pradesh India


Powerwave Technologies Singapore Pte Ltd
10 Eunos Road 8, #13-10, Singapore Post Centre, Singapore 408600


Powerwave Technologies Sweden AB
Box 1155, 164 26 Kista Sweden


Powerwave UK Limited
Unit 3, Jubilee Way, Thackley Old Road Shipley, West Yorkshire BD18 1QG United
Kingdom
 
P-Wave Ltd
Yigal Arnon & Co. 1 Azrieli Center, 46th Floor, Round Tower, Tel Aviv 67021
Israel
 
REMEC Manufacturing Phillippines, Inc.
14 Ampere Street, Special Export Processing Zone, Cabuyao, Laguna Philippines
 
REMEC Wireless Telecommunication (Shanghai) Co. Ltd.
2548 Zhen Nan Road, No. 7 and No. 12 Buildings, Putuo District, Shanghai 200062
PRC


Powerwave Technologies (Thailand) Limited
210 Moo 3, Thungsukhla, Sriracha, Chonburi  20230  Thailand






 
 

--------------------------------------------------------------------------------

 


Supplemental Schedule 4.13
 
Patents
 


 
Tuesday, January 25,
2011                                                                                     Patent
List
Docket Number/Subcase Country Name
Case Type
Application Number/Date
Publication Number/Date
Patent Number/Date
Status Expiration Date
1023/ORD
United States of America
ORD
11/063,447
23-Feb-2005
2005-0190857
01-Sep-2005
7,577,211
18-Aug-2009
Granted
10-Aug-2026
Title: Digital Predistortion System and Method for Linearizing and RF Power
Amplifier with Nonlinear Gain Characteristics and Memory Effects
1053/ORD
United States of America
ORD
11/214,191
29-Aug-2005
2006-0098758
11-May-2006
7,590,190
15-Sep-2009
Granted
14-Feb-2027
Title: System and Method for Forward Path Gain Control in a Digital
Predistortion Linearized Transmitter
1074/
United States of America
ORD
 
11/392,170
29-Mar-2006
 
2006-0222104
 05-Oct-2006
 
7,756,493
13-Jul-2010
 
Granted
27-Aug-2028
 
Title:System and Method for Using the Pilot Frequency from a Positive Feedback
Pilot Generation and Detection Circuit to Improve Second Loop Convergence for a
Feed Forward Amplifier
1080/CIP
United States of America
CIP
10/442,608
21-May-2003
2003-0199257
23-Oct-2003
7,693,497
17-Mar-2010
Granted
13-Mar-2025
Title:Spurious Energy Correlation for Control of Linear Power Amplifiers
1099/
United States of America
ORD
11/521,028
14-Sep-2006
2007-0058743
15-Mar-2007
7,864,874
04-Jan-2011
Granted
 09-May-2029
Title:OFDM Communications Systems Employing Crest Factor Reduction with ISI
Control
1109/
United States of America
ORD
11/642,281
19-Dec-2006
2007-0140367
21-Jun-2007
7,742,535
22-Jun-2010
Granted
 21-Apr-2029
Title:Crest Factor Reduction (CFR) for OFDM Using Selective Sub-Carrier
Degradation
1110/
United States of America
DIV
11/487,092
 13-Jul-2006
2006-0254045
16-Nov-2006
7,644,486
12-Jan-2010
Granted
27-Apr-2024
Title:Flanged inner conductor coaxial resonators
1202/
United States of America
ORD
11/707,475
15-Feb-2006
2007-0197179
23-Aug-2007
7,734,266
08-Jun-2010
Granted
28-Nov-2027
Title:Optimally adaptive receiver
1203/
United States of America
ORD
11/713,351
01-Mar-2007
2007-0205952
06-Sep-2007
7,864,130
04-Jan-2011
Granted
09-May-2028
Title:Broadband single vertical polarized base station antenna
1215/PCT
United States of America
PCT
11/989,080
21-Jul-2006
2009-0135078
28-May-2009
7,808,443
05-Oct-2010
Granted
15-Feb-2027
Title:INTERLEAVED MULTIPLE BAND ANTENNA
1218/PCT
United States of America
PCT
12/084,445
30-Oct-2006
2009-0256633
15-Oct-2009
7,800,438
21-Sep-2010
Granted
12-Sep-2027
Title:General LNA
1234/
United States of America
ORD
11/729,647
29-Mar-2007
2007-0229385
04-Oct-2007
7,629,939
08-Dec-2009
Granted
29-Mar-2027
Title:Broadband Dual Polarized Base Station Antenna
1241/ORD
United States of America
ORD
10/880,417
28-Jun-2004
2005-0145631
07-Jul-2005
7,513,385
07-Apr-2009
Granted
25-Apr-2025
Title:Air lock cover vent for telecommunications equipment
1242/ORD
United States of America
ORD
11/788,181
19-Apr-2007
2007-0249283
25-Oct-2007
7,715,785
11-May-2010
Granted
15-May-2027
Title:System and Method for Estimation and Compensation of Radiated Feedback
Coupling in a High Gain Repeater
1260/
United States of America
ORD
11/959,384
l8-Dec-2007
2008-0167176
10-Jul-2008
7,732,362
08-Jun-2010
Granted
31-Mar-2028
Title:MICROWAVE DIELECTRIC CERAMIC
1268/ORD
United States of America
ORD
12/074,473
04-Mar-2008
2008-0218425
11-Sep-2008
7,710,344
04-May-2010
Granted
04-Mar-2028
Title:Single Pole Vertically Polarized Variable Azimuth Beam Width Antenna for
Wireless Network
1281/ORD
United States of America
ORD
12/152,726
20-May-2008
2008-0284661
20-Nov-2008
7,830,327
09-Nov-2010
Granted
05-Oct-2028
Title:Novel Design of a Low Cost Antenna for Wireless Communications
1304/
United States of America
ORD
11/989,080
18-Jan-2008
2009-0135078
28-May-2009
7,808,443
05-Oct-2010
Granted
14-Aug-2028
Title:Antenna Arrangement with interleaved antenna elements
1319/
United States of America
PCT
11/469,725
03-Mar-2005
2007-0132528
14-Jun-2007
7,526,263
28-Apr-2009
Granted
03-Mar-2025
Title:Arrangement for dividing a filter output signal
1332/
United States of America
PCT
12/198,170
14-Feb-2007
2009-0045887
19-Feb-2009
7,567,146
28-Jul-2009
Granted
14-Feb-2027
Title:MCoulpler and tuning method for the directivity
1334/
United States of America
PCT
12/300,316
23-Apr-2007
2009-0146758
11-Jun-2009
7,821,354
26-Oct-2010
Granted
16-Sep-2027
Title:DIRECTIONAL COUPLER
1002/
China (Peoples Republic)
PCT
200580007830.6
14-Feb-2005
1998134
11-Jul-2007
ZL200580007830.6
09-Sep-2009
Granted
14-Feb-2025
Title:System and Method for Control of loop alignment for feed forward
amplifiers
1008/CN
China (Peoples Republic)
PCT
200380106213.2
11-Dec-2003
1726636
25-Jan-2006
ZL200380106213.2
19-Aug-2009
Granted
11-Dec-2023
Title:Feed Forward System Penalties and Floors for Optimal Control
1023/
China (Peoples Republic)
PCT
20050006624.3
24-Feb-2005
1969459
23-May-2007
ZL200580006624.3
11-Nov-2009
Granted
24-Feb-2025
Title:Digital predistortion system and method for linearizing an RF power
amplifier with nonlinear gain characteristics and memory effects
1024/
China (Peoples Republic)
PCT
200580006627.7
23-Feb-2005
 
ZL200580006627.7
01-Sep-20l0
Granted
23-Feb-2025
Title:Digital predistortion system and method for high efficiency transmitters
1030/CN
China (Peoples Republic)
PCT
01814336.9
19-Jun-2001
14480110
8-Oct-2003
ZL01814336.9
05-Aug-2009
Granted
19-Jun-2021
Title:System and Method for Peak Power Reduction in Multiple Carrier
Communication Systems
1035/CA Canada
PCT
2483107
22-Apr-2003
CA2483107
06-Nov-2003
2483107
21-Sep-2010
Granted
22-Apr-2023
Title:Bias Circuit Topologies for Minimization of RF Amplifier Memory Effects
1036/CN
China (Peoples Republic)
PCT
03808303.5
12-Feb-2003
1647369
27-Jul-2005
ZL03808303.5
04-Nov-2009
Granted
12-Feb-2023
Title:Feed Forward RF Power Amplifier with High Efficiency Main Amplifier and
Highly Linear Error Amplifier
1039/CN
China (Peoples Republic)
PCT
03820261.1
19-Aug-2003
1679232
05-Oct-2005
ZL03820261.1
23-Jun-2010
Granted
19-Aug-2023
Title:Enhanced Efficiency LDMOS Based Feed Forward Amplifier
1045/CN
China (Peoples Republic)
PCT
200380106210.9
11-Dec-2003
1726637
25-Jan-2006
ZL200380106210.9
19-Aug-
Granted
11-Dee-2023
Title:Delay Mismatched Feed Forward Amplifier System Using Penalties and Floors
for Control
1046/
India
PCT
3761/CHENP/2006
11-Oct-2006
 
241669
19-Jul-2010
Granted
09-Mar-2025
Title:RF power amplifier assembly with heat pipe enhanced pallet
1052/
China (Peoples Republic)
PCT
200480040603.9
20-Nov-2004
1957526
02-May-2007
ZL200480040603.9
02-Dec-2009
Granted
20-Nov-2024
Title:Amplifies Linearization Using Nonlinear Predistortion
1113/PCT
Brazil
ORD
PI9608819-2
14-May-1996
BR9608819
07-Dec-1999
PI9608819-2
30-Jun-2009
Granted
30-Jun-2019
Title:An antenna device with two radiating elements having an adjustable phase
difference between the radiating elements
1139/PCT
India
ORD
1030/DEL/1996
16-May-1996
 
227544
13-Dec-2009
Granted
16-May-2016
Title:Movable dielectric body for controlling propagation velocity in a feed
line
1166/ORD
European Patent Convention
PCT
01912738.0
08-Jul-2002
EP1262017
04-Dec-2002
1262017
26-Jun-2009
Granted
14-Feb-2021
Title:Spectral distortion monitor for controlling pre-distortion and feed
forward linearization of RF power amplifier
1173/ORD
Canada
ORD
2339793
12-Aug-1999
CA2339793
24-Feb-2000
2,339,793
27-Oct-2009
Granted
12-Aug-2019
Title:Coaxial cavity resonator
1173/EP
Germany
EPC
99943573.8
12-Aug-1999
EP1118134
25-Jul-2001
69938626.8
10-Jun-2009
Granted
12-Aug-2019
Title:Coaxial cavity resonator
1183/ORD
European Patent Convention
ORD
01916015.9
20-Mar-2001
EP1269563
02-Jan-2003
1269563
06-May-2009
Granted
20-Mar-2021
Title:Coaxial cavity resonator, filter and use of resonator component in a
filter
1183/ORD
France
EPC
01916015.9
20-Mar-2001
EP1269563
02-Jan-2003
1269563
06-May-2009
Granted
12-Mar-2021
Title:Coaxial cavity resonator, filter and use of resonator component in a
filter
1183/ORD
Germany
EPC
01916015.9
20-Mar-2001
EP1269563
02-Jan-2003
60138607.8
06-May-2009
Granted
20-Mar-2021
Title:Coaxial cavity resonator, filter and use of resonator component in a
filter
1193/PCT
European Patent Convention
ORD
00944474.6
18-May-2000
EP1186112
13-Mar-2002
1186112
13-May-2009
Granted
18-May-2020
Title:Method and apparatus for stability margin determination in a repeater
1193/PCT
France
EPC
00944474.6
18-May-2000
EP1186112
13-Mar-2002
1186112
13-May-2009
Granted
18-May-2020
Title:Method and apparatus for stability margin determination in a repeater
1193/PCT
Germany
EPC
00944474.6
18-May-2000
EP1186112
13-Mar-2002
60042205.4
19-May-2009
Granted
18-May-2020
Title:Method and apparatus for stability margin determination in a repeater
1198/ORD
European Patent Convention
ORD
01983025.6
15-May-2003
EP1346432
24-Sep-2003
1346432
26-May-2010
Granted
15-May-2023
Title:Four port hybrid microstrip circuit of Lange type
1198/ORD
Germany
EPC
01983025.6
15-May-2003
EP1346432
24-Sep-2003
60142579.0
30-May-2010
Granted
15-May-2023
Title:Four port hybrid microstrip circuit of Lange type
1206/ORD
European Patent Convention
ORD
02711605.2
13-Feb-2002
EP1378025
07-Jan-2004
1378025
18-Aug-2009
Granted
13-Feb-2022
Title:CIRCUIT BOARD CONNECTOR
1206/ORD
Germany
EPC
02711605.2
13-Feb-2002
EP1378025
07-Jan-2004
60235072
08-Apr-2010
Granted
13-Feb-2022
Title:CIRCUIT BOARD CONNECTOR
1206/ORD
Spain
EPC
02711605.2
13-Feb-2002
EP1378025
07-Jan-2004
2335975
23-Apr-2010
Granted
13-Feb-2022
Title:CIRCUIT BOARD CONNECTOR
1206/ORD
United Kingdom
EPC
02711605.2
13-Feb-2002
EP1378025
07-Jan-2004
1378025
18-Aug-2009
Granted
13-Feb-2022
Title:CIRCUIT BOARD CONNECTOR
1209/ORD
China (Peoples Republic)
PCT
200480011874.1
02-Nov-2005
 
ZL200480011847.1
05-May-2010
Granted
30-Apr-2024
Title:Microwave transmission unit including lightning protection
1213/PCT
China (Peoples Republic)
PCT
200580033865.7
l4-Oct-2005
CN101073178
30-Nov-2007
ZL200580033865.7
09-Dec-2009
Granted
14-Oct-2025
Title:DC Extract filter device
1224/ORD
European Patent Convention
PCT
01272437.3
21-Dec-2001
EP1346430
24-Sep-2003
1346430
13-Oct-2009
Granted
21-Dec-2021
Title:Method for tuning a radio filter and a system for tuning a radio filter
1224/ORD
France
EPP
01272437.3
21-Dec-2001
EP1346430
24-Sep-2003
1346430
09-Dec-2009
Granted
21-Dec-2021
Title:Method for tuning a radio filter and a system for tuning a radio filter
1224/ORD
Germany
EPP
01272437.3
21-Dec-2001
EP1346430
24-Sep-2003
60140765.2
01-Mar-2010
Granted
21-Dec-2021
Title:Method for tuning a radio filter and a system for tuning a radio filter
1224/ORD
United Kingdom
EPP
01272437.3
21-Dec-2001
EP1346430
24-Sep-2003
1346430
21-Apr-2010
Granted
21-Dec-2021
Title:Method for tuning a radio filter and a system for tuning a radio filter
1305/ Sweden
PRI
0800434-3
25-Feb-2008
SE531442
07-Apr-2009
531442
07-Apr-2009
Granted
25-Feb-2028
Title:Transverse phase shifter
1306/ Sweden
PRI
0800435-0
25-Feb-2008
SE532035
06-Oct-2009
532035
06-Oct-2009
Granted
25-Feb-2028
Title:Improved Antenna Isolation II
1322/
European Patent Convention
PCT
05742054.9
18-May-2005
EP1754276
22-Dec-2005
1754276
22-Jul-2010
Granted
18-May-2025
Title:Adjustable resonator filter
1322/ Germany
EPP
05742054.9
18-May-2005
EP1754276
22-Dec-2005
602005023299.0-
08 01-Sep-2010
Granted
18-May-2025
Title:Adjustable resonator filter
1325/ Germany
EPP
06725956.4
18-May-2006
EP 1886380
13-Feb-2008
602006016268.5-08
18-Aug-2010
Granted
18-May-2026
Title:Arrangement for steering radiation lobe of antenna
1338/ Sweden
PRI
0800642-1
19-Mar-2008
 
532390
12-Jan-2010
Granted
19-Mar-2028
Title:Transmission line and a method production of a transmission line
1341/ Sweden
PRI
08000827-8
11-Apr-2008
SE532279
01-Dec-2009
532279
01-Dec-2009
Granted
11-Apr-2028
Title:Improved Antenna Isolation I
1217/
European Patent Convention
ORD
09445011.1
15-May-2009
EP2124300
25-Nov-2009
 
Published
Title:Lighting Protection
1289/
European Patent Convention
ORD
08837971.4
19-Feb-2010
   
Abandoned
Title:Omni Directional Broadband coplanar antenna element
1345/
Patent Cooperation Treaty
ORD
PCT/US2009/060264
09-Oct-2009
WO2010042885
15-Apr-2010
 
Published
Title:Crest Factor Reduction (CFR) For Downlink LTE by Transmitting Phase
Shifted Resource Blocks
1355/
Sweden
PRI
0900515-8
17-Apr-2009
   
Allowed
Title:Antenna assembly consisting of two or more single array antenna assemblies
1356/
Patent Cooperation Treaty
ORD
PCT/US2010/037657
07-Jun-2010
   
Pending
Title:Multi element amplitude and phase compensated antenna array with adaptive
pre-distortion for Wireless Network
1369/
Finland
PRI
20105772
07-Jul-2010
   
Pending
Title:Resonator coupling tuning arrangement
1217/US
United States of America
ORD
12/471,244
22-May-2009
2009-0296296
03-Dec-2009
 
Published
Title:Lighting Protection
1306/CON
United States of America
CON
12/624,305
23-Nov-2009
2010-0141532
10-Jun-2010
 
Published
Title:Improved Antenna Isolation II
1341/ORD
United States of America
ORD
12/422,165
10-Apr-2009
2009-0256773
15-Oct-2009
 
Published
Title:Improved Antenna Isolation I
1342/ORD
United States of America
ORD
12/434,512
01-May-2009
2009-027298
05-Nov-2009
 
Published
Title:Masthead amplifier unit
1343/ORD
United States of America
ORD
12/468,710
19-May-2009
2009-0291632
26-Nov-2009
 
Published
Title:Adaptive Echo Cancellation for an On-Frequency RF Repeater with Digital
Sub-band Filtering
1344/ORD
United States of America
ORD
12/490,212
23-Jun-2009
2009-0322642
31-Dec-2009
 
Published
Title:Resonant Cap Loaded High Gain Patch Antenna
1345/ORD
United States of America
ORD
12/577,009
09-Oct-2009
2010-0098139
22-Apr-2010
 
Published
Title:Crest Factor Reduction (CFR) For Downlink LTE by Transmitting Phase
Shifted Resource Blocks
1350/ORD
United States of America
ORD
12/660,629
02-Mar-2010
2010-0225415
09-Sep-2010
 
Published
Title:Micro P-Coupler
1354/
United States of America
ORD
12/754,453
05-Apr-2010
2010-0283707
11-Nov-2010
 
Published
Title:Dual-Polarized Dual-Band Broad-beamwidth Directive Patch Antenna
1354/PRO
United States of America
PRO
61/167,097
06-Apr-2009
   
Expired
06-Apr-2010
Title:Dual-Polarized Dual-Band Broad-beamwidth Directive Patch Antenna
1355/ORD
United States of America
ORD
12/759,582
13-Apr-2010
2010-0265150
21-Oct-2010
 
Published
Title:Antenna assembly consisting of two or more single array antenna assemblies
1355/PRO
United States of America
PRO
61/170,204
17-Apr-2009
   
Expired
17-Apr-2010
Title:Antenna assembly consisting of two or more single array antenna assemblies
1356/
United States of America
PRO
61/185,137
08-Jun-2009
   
Expired
08-Jun-2010
Title:Multi element amplitude and phase compensated antenna array with adaptive
pre-distortion for Wireless Network
1356/ORD
United States of America
ORD
12/795,577
07-Jun-2010
2010-0311353
09-Dec-2010
 
Published
Title:Multi element amplitude and phase compensated antenna array with adaptive
pre-distortion for Wireless Network
1357/
United States of America
PRO
61/230,046
30-Jul-2009
   
Expired
30-Jul-2010
Title:LTE Up-link HARQ Relay
1358/
United States of America
ORD
12/888,295
22-Sep-2010
 
   
Pending
Title:Co-Location of a Pico eNB and Macro Up-link Repeater
1358/PRO
United States of America
PRO
61/245,194
23-Sep-2009
 
   
Expired
23-Sep-2010
Title:Co-Location of a Pico eNB and Macro Up-link Repeater
1361/
United States of America
DES
29/355,373
05-Feb-2010
   
Pending
Title:Base Station Design Language
1362/
United States of America
PRO
61/301,566
04-Feb-2010
   
Pending
04-Feb-2011
Title:Active Antenna Heatsink
1363/
United States of America
PRO
61/301,587
04-Feb-2010
   
Pending
04-Feb-2011
Title:Active Antenna Radome
1364/PRO
United States of America
PRO
61/314,525
16-Mar-2010
   
Pending
16-Mar-2011
Title:Walk-In MicroFlex outdoor enclosure
1365/PRO
United States of America
PRO
61/320,658
02-Apr-2010
   
Pending
02-Apr-2011
Title:System and Method for performance enhancement in heterogeneous wireless
access network
1366/
United States of America
PRO
61/321,085
05-Apr-2010
   
Pending
05-Apr-2011
Title:PICO Base Station Applications for use on Mobile Devices
1366/DES
United States of America
DES
29/359,261
07-Apr-2010
   
Pending
Title:PICO Base Station Applications for use on Mobile Devices
1367/
United States of America
PRO
61/321,113
05-Apr-2010
   
Pending
05-Apr-2011
Title:System and Method for performance enhancement in heterogeneous wireless
access network employing distributed system
1368/
United States of America
PRO
61/321,488
06-Apr-2010
   
Pending
06-Apr-2011
Title:Reduced Size Cavity Filters for Pico Base Stations
1370/
United States of America
PRO
61/377,065
25-Aug-2010
   
Pending
25-Aug-2011
Title:Transmit Leakage Cancellation in a Wide Bandwidth Distribution Antenna
System DAS



 


 
 
 

--------------------------------------------------------------------------------

 


Schedule 4.15
 


 
Deposit Accounts and Securities Accounts
 
Bank
Acct Name
Acct Number
City/State
Country
Currency
Swift/aba
Santander
Powerwave Technologies Brazil Comerico de Equipamentos Ltda
100-005002827 
Buenos Aires, Capital Federal
Argentina
ARS
BSCHARBA
Itau Bank
Powerwave Technologies Brazil Comerico de Equipamentos Ltda
1608143796
São Paulo
Brazil
BRL
ITAUBRSP
Itau Bank
Powerwave Technologies Brazil Comerico de Equipamentos Ltda
2000470803
São Paulo
Brazil
BRL
ITAUBRSP
Bradesco
Powerwave Technologies Brazil Comerico de Equipamentos Ltda
4501338005
São Paulo
Brazil
BRL
BBDEBRSPSPO
Bradesco
Powerwave Technologies Brazil Comerico de Equipamentos Ltda
31141917951
São Paulo
Brazil
BRL
BBDEBRSPSPO
B of A
PWAV Canada
711477227202
Toronto
Canada
CAD
BOFACATT
Industrial&Commercial Bank Of China
Powerwave Technologies Suzhou CNY
1102020309000087494
Suzhou
China
RMB
ICBKCNBJSZU
China Citic Bank
Filtronic Suzhou Telecommunications Product Co Ltd.
705-73238101828001315-56
Suzhou
China
CNY
CIBKCNBJ215
Bank of China
Filtronic Suzhou Telecommunications Product Co Ltd.
101-07516608091001
Suzhou
China
CNY
BKCHCNBJ95B
Bank of China
Filtronic Suzhou Telecommunications Product Co Ltd.
101-07516608093014
Suzhou
China
USD
BKCHCNBJ95B
Bank of China
Filtronic Suzhou Telecommunications Product Co Ltd.
101-07516608093038
Suzhou
China
EUR
BKCHCNBJ95B
Bank of China
Filtronic Suzhou Telecommunications Product Co Ltd.
101-07516608094012
Suzhou
China
GBP
BKCHCNBJ95B
Bank of China Luwan Branch
LGP Telecom Shanghai
820007909418091001
Suzhou
China
CNY
BKCHCNBJ300
Bank of China FTZ Branch
LGP Telecom Shanghai
808007909418093001
Shanghai
China
CNY
BKCHCNBJ300
Agriculture Bank of China
LGP Telecom Shanghai
03-398218015269603
Shanghai
China
CNY
ABOCCNBJ090
Bank of China FTZ Branch
LGP Telecom Shanghai
808007909408091014
Shanghai
China
USD
BKCHCNBJ300
B of A
Powerwave Technologies Suzhou CNY
684110474022
Shanghai
China
CNY
BOFACN3X
Agricultural Bank of China
Powerwave Technologies Suzhou CNY
550101010021069
Suzhou
China
RMB
ABOCCNBJ103
SEB
Powerwave Technologies Estonia OU - operating account
EE801010220036961019
Tallinn
Estonia
EEK/USD
EEUHEE2X
SEB
Powerwave Technologies Estonia OU -
EE201010220037378229
Tallinn
Estonia
EUR
EEUHEE2X
SEB
Powerwave Technologies Estonia OU - payroll account
EE141010220060520015
Tallinn
Estonia
EEK
EEUHEE2X
Nordea
Powerwave Finland Oy
20501800069539
Oulu
Finland
EUR
NDEAFIHH
Sampo
Powerwave Finland Oy
80001601762389
Oulu
Finland
EUR
DABAFIHH
Nordea
Powerwave Finland Oy
23311800060018
Oulu
Finland
EUR
NDEAFIHH
Nordea
Powerwave Finland Oy
20506200001040
Oulu
Finland
USD
NDEAFIHH
B of A
Powerwave Technologies France SAS
601031155010
Paris
France
EUR
BOFAFRPP
B of A
Powerwave Technologies GmbH
601918563013
Frankfurt
Germany
EUR
BOFADEFX
B of A
PWAV Technologies HK Ltd
605583304018
Hong Kong
Hong Kong
HKD
BOFAHKHX
B of A
PWAV Technologies Inc
605583417019
Hong Kong
Hong Kong
HKD
BOFAHKHX
Commerzbank Zrt.
Powerwave Hungary
14220108 21070008
Budapest
Hungary
EUR
COBA HU HXXXX
Commerzbank Zrt.
Powerwave Hungary
14220108 21070008
Budapest
Hungary
USD
COBA HU HXXXX
Commerzbank Zrt.
Powerwave Hungary
14220108 21070008
Budapest
Hungary
HUF
COBA HU HXXXX
Commerzbank Zrt.
Powerwave Hungary
14220108 21070008
Budapest
Hungary
GBP
COBA HU HXXXX
B of A
Powerwave Technologies India pvt Ltd
621636563012
New Dehli
India
INR
BOFAIN4XDEL
Axis Bank (payroll)
Powerwave Technologies R&D India Ltd
553010200004565
Hyderabad
India
INR
 
B of A
Powerwave Technologies R&D India Ltd
24655011
Hyderabad
India
INR
 
Deutsche Bank
Powerwave Technologies R&D India Ltd
0575845-00-0
New Dehli
India
INR
 
Bank of the Philippines
Microwave Ventures
331-1091-69
Makati City
Philippines
PHP
 
Bank of the Philippines
Powerwave Holdings Philippines
1921-1135-38
Makati City
Philippines
PHP
 
Citibank
Remec Manufacturing Philippines inc
 
Alabang
Philippines
USD
 
OCBC Bank
Powerwave Singapore PTE Ltd
701089476001
Singapore
Singapore
SGD
 
B of A
PWAV Technologies Singapore Pte Ltd
621257854014
Singapore
Singapore
SGD
BOFASG2X
SEB
Powerwave Technologies Sweden AB
55548281690
Stockholm
Sweden
USD
ESSESESS
SEB
Powerwave Technologies Sweden AB
55548263064
Stockholm
Sweden
EUR
ESSESESS
SEB
Powerwave Technologies Sweden AB
55548234371
Stockholm
Sweden
USD
ESSESESS
SEB
Powerwave Technologies Sweden AB
55548234363
Stockholm
Sweden
GBP
ESSESESS
SEB
Powerwave Technologies Sweden AB
53981006593
Stockholm
Sweden
SEK
ESSESESS
SEB
Powerwave Technologies Sweden AB
52551002834
Stockholm
Sweden
SEK
ESSESESS
SEB
Powerwave Technologies Sweden AB
55651039287
Stockholm
Sweden
SEK
ESSESESS
SEB
Powerwave Technologies Sweden AB
51361005742
Stockholm
Sweden
SEK
ESSESESS
SEB
Powerwave Technologies Sweden AB
51361003057
Stockholm
Sweden
SEK
ESSESESS
Siam Commercial Bank PLC.
Powerwave Technologies (Thailand) Ltd.
807-218-0290
Chonburi
Thailand
THB
SICOTHBK
Siam Commercial Bank PLC.
Powerwave Technologies (Thailand) Ltd.
807-2000-108840
Chonburi
Thailand
USD
SICOTHBK
Siam Commercial Bank PLC.
Powerwave Technologies (Thailand) Ltd.
807-300-1237
Chonburi
Thailand
THB
SICOTHBK
Siam Commercial Bank PLC.
Powerwave Technologies (Thailand) Ltd.
653-103-7958
Chonburi
Thailand
THB
SICOTHBK
Siam Commercial Bank PLC.
Powerwave Technologies (Thailand) Ltd.
153-208-0904
Chonburi
Thailand
THB
SICOTHBK









 
 

--------------------------------------------------------------------------------

 




Schedule 4.17


Material Contracts






Milcom International, Inc. 1995 Stock Option Plan.


Powerwave Technologies, Inc. 1996 Stock Incentive Plan


Powerwave Technologies, Inc. 1996 Director Stock Option Plan


Form of Indemnification Agreement with executive officers and members of the
board of directors.


Powerwave Technologies, Inc. 2000 Stock Option Plan


Powerwave Technologies, Inc. 2002 Stock Option Plan


Powerwave Technologies, Inc. 2005 Stock Incentive Plan


Powerwave Technologies, Inc. 2010 Omnibus Incentive Plan


Extended and Restated 1996 Employee Stock Purchase Plan


Amended and Restated Change in Control Agreement dated as of August 13, 2008,
between Powerwave and Ronald J. Buschur.


Amended and Restated Change in Control Agreement dated as of August 13, 2008,
between Powerwave and Kevin T. Michaels.


Amended and Restated Severance Agreement dated as of August 13 2008, between
Powerwave and Ronald J. Buschur.


Amended and Restated Severance Agreement dated as of August 13, 2008, between
Powerwave and Kevin T. Michaels.


Letter Agreement regarding Change of Control Benefits between Powerwave and J.
Marvin MaGee dated December 17, 2008.


Letter Agreement Regarding Change of Control Benefits between Powerwave and
Khurram Sheikh dated December 17, 2008.


Letter Agreement Regarding Change of Control Benefits between Powerwave and
Basem Anshasi dated December 17, 2008.


3.875% Convertible Notes Documents


1.875% Convertible Notes Documents




 
 
 

--------------------------------------------------------------------------------

 


Schedule 4.20


Taxes
None.






 
 

--------------------------------------------------------------------------------

 


Schedule 4.25


Locations of Inventory and Equipment


(a)                 BORROWER’S EQUIPMENT AND INVENTORY LOCATIONS:


i.           Borrower locations:


1.           1801 East Saint Andrew Place, Santa Ana, California  92705
2.           1521 South Beltline Road, Suite 100, Coppell, TX 75019


ii.           Third Party locations:


1.           Borrower stores finished goods inventory at a third party warehouse
in Carson, California that is managed by Stevens Global Logisitics.  The address
is 2760 E. El Presido, Carson, California.


2.           Borrower stores finished goods and third party cable products at
warehouse in Landover, MD that is managed by Kane 3PL.  The address is 3636
Pennsy Drive, D-1, Landover, MD 20785.  This warehouse is used to store and
stage materials for a coverage solutions project for the Washington, D. C.
subway system.


3.           Certain of Borrower’s customers maintain logistics hubs or
warehouses and Borrower ships finished goods inventory to such warehouses.  The
inventory remains the property of Borrower until the customer pulls the
inventory and notifies Borrower.  The logistics hubs are either operated by a
third party or by the customer.


4.           In the ordinary course of business, Borrower occasionally provides
limited quantities of products and test equipment to customers for evaluations
or trials.


 
(b)      BORROWER’S SUBSIDIARIES’ EQUIPMENT AND INVENTORY LOCATIONS:


i.           Borrower’s Subsidiaries’ locations:


1.           33 Huo Ju Road, Suzhou New District, SND Hi-Tech Industrial Park,
Suzhou Jiangsu Province, Peoples Republic of China 215009
2.           210 Moo 3, Thungsukhla, Sriracha, Chonburi  20230  Thailand.
3.           Unit #04-01, Level 4, Block 2, CyberPearl IT Park, Software Units
Layout, Plot No. 9, Hitech City, Madhapur, Hyderabad, Andhra Pradesh 500081,
India (Test equipment and a limited amount of raw materials is located at this
research and development location for prototype builds)
4. Knarrarnasgatan 7 8tr., Kista  16440,Sweden.
5.  Unit 3, Jubilee Way, Thackley Old Road, Shipley, West Yorkshire  BD18 1QG,
United Kingdom (equipment and materials for repair operations).
6. Takatie 6,  Kempele  90440, Finland.




ii.           Third Party Locations:


1.           Borrower’s Subsidiaries’ stores finished goods, Equipment and/or
Inventory at the following third party warehouses in countries outside of the
US: a) Columbia Warehouse, Av Tambore, 1440 Alphaville Barueri – Sao Paulo CEP
06460-000,Brazil
b)           UTi Warehouse, Av.Recife,02 - Pq Santo Afonso Guarulhos, SP 07215
-030, Brazil
c)           Brazil Customs Bonded Warehouse, Sao Paulo, Brazil
d)           Menlo Worldwide Logistics, Meerheide 27, 5521DZ  Eersel,
Netherlands
e)           SL Lambda, Inesa, Spain
f)           Ceva Logistics, FZCO South Zone, Jebel Ali, P.O. Box 20336, Dubai -
UAE
g)           Menlo Worldwide Logistics, Unit 1, Unit2,  No. 748 Changjiang Road,
Suzhou New District, Jiangsu 215129, P.R. China.
h)           Ceva Logistics, 4001W - 4003W 4/F Centre A, ATL Logistics Centre,
Berth 3,
Kwai Chung, New Territories, Hong Kong
i)           UTi Logistics, DCB Warehouse Group, Ennore Express Highway,
Manjambakkam Village, Chennai 600 060, Tamil Nadu, India
j)           UTi Logistics, Globe Complex, Bldg P-Wing Gala No. P5 & P6, Owali
Village, Taluka Bhiwandi 421 302 Dist Thane,Maharashtra, India


2.           Certain of Borrower’s Subsidiaries’ customers maintain logistics
hubs or warehouses and Borrower’s Subsidiaries’ ship finished goods inventory to
such warehouses.  The inventory remains the property of Powerwave until the
customer pulls the inventory and notifies the applicable Subsidiary.  The
logistics hubs are either operated by a third party or by the customer.
 
3.           In addition, in the ordinary course of business Borrower’s
Subsidiaries’ occasionally provide limited quantities of products and test
equipment to customers for evaluations or trials.
 






 
 

--------------------------------------------------------------------------------

 

